       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 1 of 109

                                   CONFIDENTIAL

                                                                     Page 1

1
                         UNITED STATES DISTRICT COURT
2                        SOUTHERN DISTRICT OF NEW YORK
3
            _____________________________
4
5           CASEY CUNNINGHAM, et al.,                      )Civil Action No.
6                 Plaintiffs                               )16-cv-6525 PKC
7           vs.                                            )
8           CORNELL UNIVERSITY, et al.,                    )
9                 Defendants                               )
10          _____________________________
11
12
13                       - C O N F I D E N T I A L -
14
15                 Videotaped Deposition of Glenn R. Poehler
16                              Washington, D.C.
17                              October 18, 2018
18                                    9:03 a.m.
19
20
21
22
23
24          Reported by:       Bonnie L. Russo
25          Job No. 3028112

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 2 of 109

                                    CONFIDENTIAL

                                                                   Page 30

1           leave the deposition open.                You can just --
2                        MR. ROHLF:         Because it is entirely
3           relevant to his opinion.
4                        MS. ROSS:        I disagree with you.          I
5           will stand by my position.                We are not going
6           down this road.
7                        MR. ROHLF:         That's fine.
8                        BY MR. ROHLF:
9                 Q.     Now, how long were you the leader of
10          the defined contribution recordkeeping unit for
11          Mercer?
12                A.     I think I answered that question,
13          but I think I indicated it was about five
14          years.
15                Q.     About five years.              Okay.   What was
16          your next role?
17                A.     I moved into the role as a general
18          D.C. consultant primarily consulting on 401(k)
19          plans.
20                Q.     Okay.     And did you have any 403(b)
21          clients at that time?
22                A.     I -- we had another person at the
23          time in the Richmond office who was doing some
24          403(b) work.       I assisted him on a few of his
25          projects.

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 3 of 109

                                   CONFIDENTIAL

                                                                 Page 31

1                  Q.     Okay.    And of your 401(k) clients,
2           what was kind of the range of the participant
3           numbers for those plans?
4                         MS. ROSS:        Objection.
5                         THE WITNESS:          All sizes.    Again,
6           from small to large.
7                         BY MR. ROHLF:
8                  Q.     Okay.    What was the smallest --
9           roughly the smallest plan?
10                 A.     Around a hundred employees.
11                 Q.     What was roughly the largest plan?
12                 A.     Probably, you know, between 10 and
13          20,000.
14                 Q.     Okay.    And did any of those clients
15          have stable value funds?
16                 A.     I don't specifically recall.
17                 Q.     Okay.    Did you evaluate the
18          reasonableness of the recordkeeping fees for
19          those plans?
20                 A.     I did do RFP processes for some
21          401(k) plans at that time.
22                 Q.     Did you evaluate recordkeeping fees
23          in any other way other than an RFP?
24                 A.     In general, yes, and in my role as a
25          401(k) consultant.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 4 of 109

                                    CONFIDENTIAL

                                                                 Page 32

1                 Q.     What process other than an RFP did
2           you use?
3                 A.     I don't recall using other processes
4           at the time, other than my general knowledge of
5           the marketplace.
6                 Q.     Okay.     How long were you a 401(k)
7           consultant for Mercer?
8                 A.     Up until 1994.
9                 Q.     And what was your role after 1994?
10                A.     I moved full-time into the 403(b).
11                Q.     Why did you move from 401(k)
12          consulting to 403(b) consulting?
13                A.     As I mentioned earlier, I had
14          started doing some support for the 403(b) area
15          prior to moving full-time into that area.                 I
16          saw it as an opportunity to specialize within
17          Mercer and become a leader in an area that was
18          specialized and allowed me to show my expertise
19          across multiple offices of Mercer.
20                Q.     What types of 403(b) clients were
21          you advising in 1994 when you first began
22          working in that space?
23                A.     All types of nonprofit and public
24          sector clients, including universities,
25          hospitals, charities, other types of

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 5 of 109

                                    CONFIDENTIAL

                                                                 Page 33

1           nonprofits.
2                 Q.     Approximately what percentage of
3           your clients were hospitals at that time?
4                 A.     Again, it was a long time ago.              I
5           can only give you an approximation of probably
6           half.
7                 Q.     So what percentage would be
8           charities?
9                 A.     A small percentage.
10                Q.     So 5 percent?
11                A.     I don't know.
12                Q.     What percentage would be public
13          sector organizations?
14                A.     Certainly -- certainly less than
15          half.
16                Q.     Okay.     What percentage would be
17          higher education?
18                A.     Again, I don't have recollection of
19          25 years ago.
20                Q.     Okay.     Do you recall any higher
21          education plans you were advising in the 1990s?
22                A.     Yes.
23                Q.     Which ones?
24                A.     The one I recall specifically is the
25          University of North Carolina system.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 6 of 109

                                   CONFIDENTIAL

                                                                 Page 34

1                  Q.     Okay.    When did you begin advising
2           the University of North Carolina?
3                  A.     Early on in my role as a 403(b)
4           consultant.
5                  Q.     As a 403(b) consultant, what process
6           -- did you -- strike that.
7                         As a 403(b) consultant, were you
8           involved in evaluating the reasonableness of
9           recordkeeping fees of the plans?
10                 A.     I did some RFP processes for
11          universities at that time.
12                 Q.     Okay.    What universities did you
13          conduct RFPs for?
14                 A.     I did it for the University of North
15          Carolina, Vanderbilt, Howard University, I
16          believe were the ones I recall.
17                 Q.     Did you follow any process other
18          than using an RFP to evaluate recordkeeping
19          fees at that time?
20                 A.     Not that I recall.
21                 Q.     Did you have any 401(k) clients
22          after you transitioned over to the 403(b) role
23          at Mercer?
24                 A.     Some of my nonprofit clients also
25          had 401(k) plans once they became eligible to

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 7 of 109

                                   CONFIDENTIAL

                                                                 Page 39

1                  A.     At that time, Mercer's standard
2           process for evaluating recordkeeping fees was
3           to perform an RFI, or request for information.
4                  Q.     Okay.    When did Mercer begin using
5           RFIs versus RFPs?
6                  A.     I don't know the specific date.
7                  Q.     Can you give me a ballpark?
8                  A.     In the mid-2000s.
9                  Q.     Okay.    Why didn't -- why did you
10          switch from RFPs to RFIs?
11                 A.     That wasn't my specific decision,
12          but my understanding is that we felt that that
13          would -- that was a way to benchmark the type
14          of clients we predominantly had at Mercer,
15          which are the more complicated cases.
16                 Q.     Okay.    Did you ever use database fee
17          benchmarking to evaluate recordkeeping fees at
18          Mercer?
19                 A.     No.
20                 Q.     Why not?
21                 A.     We didn't maintain a database.
22                 Q.     Okay.    I think you said you left
23          Mercer in 2014.        Why did you leave?
24                 A.     I retired.
25                 Q.     Okay.    Congratulations.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 8 of 109

                                    CONFIDENTIAL

                                                                 Page 41

1           copy of your September 14, 2018 report?
2                  A.    It appears to be.
3                  Q.    Okay.     Did anyone assist you in
4           drafting this report?
5                  A.    Cornerstone Research.
6                  Q.    Who at Cornerstone Research assisted
7           you?
8                  A.    My main contact there was Kirvanc
9           Kirgiz.
10                 Q.    What type of assistance did
11          Cornerstone provide you?
12                 A.    They assisted me in the research for
13          sources of -- for the points I wanted to make
14          in this report.        They -- I also used their
15          analyst staff to help create some of the charts
16          in the report and the formatting of the report
17          as well.
18                 Q.    Do you recall what sources
19          Cornerstone provided you?
20                 A.    All the material provided to me was
21          -- was through Cornerstone so all the -- all
22          the documents for this particular case that I
23          reviewed were sent through Cornerstone to me.
24                 Q.    Okay.     So you received every
25          document you relied on from Cornerstone.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
       Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 9 of 109

                                    CONFIDENTIAL

                                                                 Page 46

1                 A.     I am -- my report documents the
2           general -- the general area of recordkeeping
3           fees that was consist -- was appropriate during
4           this time period.
5                 Q.     But you don't offer a range of fees
6           that is reasonable, do you?
7                 A.     Not specifically.
8                 Q.     Do you intend to?
9                 A.     No.
10                Q.     Okay.     Are you offering an opinion
11          on legally whether a plan sponsor can map
12          assets from TIAA individual annuity contracts?
13                A.     I am not an attorney so I don't
14          render legal opinions.
15                Q.     Okay.     Did defendants' counsel
16          provide you any facts to rely on in forming
17          your opinion?
18                A.     I don't know that I understand the
19          question.
20                Q.     Did they -- did defendants' counsel
21          identify any facts that you should specifically
22          consider in forming your opinion?
23                A.     I don't recall any specific facts,
24          no.
25                Q.     Did they identify any specific

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 10 of 109

                                   CONFIDENTIAL

                                                                    Page 52

1                        MS. ROSS:       Objection.        Vague.
2                        THE WITNESS:          In general, the larger
3           the plan, the cost -- you get some economies of
4           scale based on larger plans, yes.
5                        BY MR. ROHLF:
6                 Q.     And by large, do you mean asset size
7           or participant size?
8                 A.     Specifically, participant size in
9           general.
10                Q.     So all things held equal, plans with
11          more participants tend to have lower fees than
12          plans with fewer participants, right?
13                       MS. ROSS:       Objection.
14          Mischaracterizes his testimony.
15                       THE WITNESS:          No.     The bigger plans
16          cost more to operate than smaller plans.
17                       BY MR. ROHLF:
18                Q.     But on a per-participant basis,
19          generally plans with more participants have a
20          lower per-participant fee than those with less
21          participants, right?
22                       MS. ROSS:       Objection.
23                       THE WITNESS:          All things being
24          equal, that would be true, but that would
25          entail that the -- the provisions of the plan

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 11 of 109

                                   CONFIDENTIAL

                                                                Page 53

1           were the same, that the service was the same,
2           that the -- all the data flows were the same,
3           so there are a lot of -- a lot of components
4           that go into determining a recordkeeping fee
5           that -- that just doesn't vary based on size.
6                        BY MR. ROHLF:
7                 Q.     So when comparing the recordkeeping
8           fees between plans, you should consider the
9           services that were provided --
10                A.     Yes.
11                Q.     -- data flows and other factors?
12                A.     You have to incorporate all of those
13          issues.     You have to understand the -- all the
14          service -- all the details of the required
15          recordkeeping, all the reporting requirements
16          for that particular plan, any customized
17          services you can provide to that plan, any, you
18          know, any communications services, on-site
19          support.
20                Q.     So without knowing the exact
21          services and exact details of the plan, you
22          can't really make an accurate comparison to
23          another plan?
24                       MS. ROSS:       Objection.
25          Mischaracterizes his testimony.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 12 of 109

                                      CONFIDENTIAL

                                                                     Page 54

1                          THE WITNESS:           You -- that's the
2           information that a recordkeeper would need to
3           give a specific fee quote, so the more
4           information you have, it's always -- more
5           information is always better than less
6           information.
7                          BY MR. ROHLF:
8                 Q.       Okay.     All things held equal, would
9           a plan with 20,000 participants pay less per
10          participant for recordkeeping fees than one
11          with 600 participants?
12                         MS. ROSS:        Objection.         Asked and
13          answered.
14                         THE WITNESS:           I think -- I think I
15          answered that question.                It depends on the
16          complexity of the plan and the services being
17          provided, but again, if all things were equal,
18          that would be the case.
19                         BY MR. ROHLF:
20                Q.       Same for comparing a plan with
21          20,000 participants to a thousand?
22                A.       Yes.
23                Q.       20,000 to 2,000?
24                A.       You can continue going forever like
25          that.       The answer is the same.               It depends upon

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
                                                                                 Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 13 of 109

                                    CONFIDENTIAL

                                                                 Page 76

1           reviewed those proposals, the -- but they may
2           have.
3                 Q.     All right.         Let's look at a couple
4           of them.     I'm going to show you Exhibit 100,
5           what's been previously marked as Exhibit 100.
6           It is Cornell 006782.
7                 A.     Okay.
8                 Q.     And I'll just ask you, do you
9           recognize this document?
10                A.     It's the -- it appears to be the
11          proposal from Segal Advisors to Cornell for
12          their project to obtain an investment advisor.
13                Q.     Okay.     Can you skip ahead to Page 25
14          of this document.          It's going to be the ending
15          Bates No. 811 at the bottom of the document.
16                         MS. ROSS:          Before you ask any
17          further questions, I'm going to state that this
18          is a document that is 215 pages.                I don't
19          believe that Mr. Poehler relied on this
20          document in his report or for his report, so to
21          the extent you are going to ask him questions
22          about it, I want you to give him ample time to
23          review.
24                         MR. ROHLF:           I'm fairly certain
25          it's in his materials considered.

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 14 of 109

                                    CONFIDENTIAL

                                                                Page 84

1           administrative services?
2                 A.     I would have to go back and review
3           it specifically, but my general impression from
4           reading his deposition was that he was very
5           comfortable with the model they had in place.
6                 Q.     Let's review exactly what he said.
7           This is going to be Exhibit 286.
8                        (Deposition Exhibit 286 was marked
9           for identification.)
10                       BY MR. ROHLF:
11                Q.     It's going to come up and it should
12          say -- the title is going to be
13          PaulBursic_linkPDF.
14                A.     I am not sure where I am looking
15          here.
16                       MR. ROHLF:         Can you reshare that
17          document with him?           It is going to be No. 2.
18                       THE WITNESS:           Okay.
19                       BY MR. ROHLF:
20                Q.     All right.         Do you have Mr. Bursic's
21          deposition in front of you now?
22                A.     I have a deposition in front of me.
23          I am trying to determine whether it's Paul's.
24          Yes, I do.
25                Q.     Okay.     I think if you go -- let's

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 15 of 109

                                    CONFIDENTIAL

                                                                     Page 85

1           see what we have here.              If you jump ahead to
2           Page 44.
3                        MS. ROSS:        Again, for the record,
4           this is a 310 page document.
5                        MR. ROHLF:         Which he reviewed --
6           which he relied on in his report.
7                        MS. ROSS:        He has not had time to
8           review the entire deposition here today.
9                        BY MR. ROHLF:
10                Q.     So on Page 44, starting on Line 7,
11          you can see there is a question there, and I
12          will represent to you that is me asking this
13          question.
14                A.     Okay.
15                Q.     "During your time at Cornell, has
16          Cornell ever done an RFP for recordkeeping
17          services?"
18                       And Mr. Bursic said:               "No."
19                       And then if you continue on to Line
20          13, he starts the sentence, he says:                    "It would
21          not be prudent to issue an RFP, asking some
22          company to do a specific task that's much more
23          efficient and effective and accurately
24          delivered as a bundled service."
25                       Do you see that?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
                                                                                 Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 16 of 109

                                    CONFIDENTIAL

                                                                Page 86

1                 A.     I do.
2                 Q.     Do you agree with Mr. Bursic that it
3           wouldn't be prudent to conduct an RFP for
4           recordkeeping and administrative services only?
5                        MS. ROSS:        Objection.
6                        MR. DOSCH:         Objection.
7                        THE WITNESS:           I think you -- that in
8           determining whether an RFP would have been
9           prudent in this case, you have to take in the
10          situation that they were -- that they were in.
11                       They have money with both TIAA-CREF
12          and Fidelity.        They were in a situation where
13          neither of those firms would record keep the
14          other's funds.        Not only wouldn't they, they
15          didn't -- they had not come to any agreement to
16          allow either to record keep the other's funds.
17                       They were also in a place with --
18          within Cornell, that they were very concerned
19          about disruption within the organization.                So I
20          think all of those things were part of the --
21          what I evaluated the comments of not only Mr.
22          Bursic, but others, that those considerations
23          were primary in their minds.
24                       BY MR. ROHLF:
25                Q.     Okay.     In your practice at Mercer, I

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 17 of 109

                                   CONFIDENTIAL

                                                                 Page 87

1           think we asked this earlier, but just kind of
2           circle back around, in your practice at Mercer,
3           did you rely on data-based fee benchmarking to
4           evaluate recordkeeping and administrative fees?
5                 A.     I did.
6                        MS. ROSS:       Objection.        Asked and
7           answered.
8                        BY MR. ROHLF:
9                 Q.     And I think we talked earlier, your
10          standard method of evaluating recordkeeping and
11          administrative fees was either an RFP or an
12          RFI; is that correct?
13                A.     If I was doing benchmarking, it was
14          to use an RFI.        Again, that was Mercer's
15          practice.
16                Q.     Why was it Mercer's practice to use
17          an RFI?
18                A.     As I -- as I stated before, that
19          wasn't my decision.          It was a corporate
20          decision.
21                       But in general, Mercer's clients are
22          larger, more complicated plans, so the feeling
23          was to get quotes that were as close as
24          possible to the specific services that were
25          needed for that plan, that an RFI process gave

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 18 of 109

                                   CONFIDENTIAL

                                                                Page 88

1           the client the information they needed to
2           determine whether or not the fees were still
3           reasonable.
4                  Q.    Okay.     And in your opinion, were the
5           Cornell plans large and complicated plans?
6                  A.    They were.
7                  Q.    Okay.     I'm going to share with you a
8           document that's going to be Exhibit 287.
9                        (Deposition Exhibit 287 was marked
10          for identification.)
11                       BY MR. ROHLF:
12                 Q.    And I'm going to ask you, do you
13          recognize this document.
14                       Go ahead and take your time to
15          review it and respond whenever you're ready.
16                 A.    I do recall this document.             The
17          version of the document you are showing here
18          indicated it was a draft, not necessarily the
19          final document used at this conference.
20                 Q.    Okay.     What is it?
21                 A.    This is a -- this was a conference
22          of community college financial offices that --
23          officers that I spoke at in 2012.
24                 Q.    Okay.     And you were the author of
25          this draft of this presentation?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 19 of 109

                                    CONFIDENTIAL

                                                                Page 90

1           presentation given?
2                 A.     I do not.
3                 Q.     It is titled:           "Benchmark
4           administrative fees, Mercer's methodology;" is
5           that correct?
6                 A.     Yes.
7                 Q.     Does this accurately reflect the
8           methodology that you used at Mercer to
9           benchmark fees?
10                A.     Let me take a second to read it.
11                Q.     Yeah.
12                A.     Yes.
13                Q.     Okay.     Why did you look at fee
14          quotes from multiple providers?
15                A.     It was a way -- it was a way to
16          create the range of fees that would be
17          considered reasonable for that specific --
18          specific plan and to demonstrate how the plan
19          we were evaluating compared to the range of
20          fees offered during the RFI.
21                Q.     Why didn't you go and ask for a new
22          quote from the incumbent provider?
23                A.     That wouldn't have been a specific
24          benchmark.     In this case, you are asking how --
25          what methodology we used to benchmark fees.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 20 of 109

                                    CONFIDENTIAL

                                                                Page 91

1                 Q.     Okay.     Why didn't you go out and
2           look at it like a survey data or database of
3           what other plans were paying?
4                 A.     Again, this was Mercer's
5           methodology.        Mercer didn't maintain a database
6           of that information so I didn't have that
7           information to utilize to do that.
8                 Q.     Okay.     I think the fourth bullet
9           point says:      "Vendors are instructed to provide
10          fee quotes on a 'recordkeeping only' basis to
11          allow benchmarking of their proposed fees to
12          the current vendor's fees independent of
13          investment selection."
14                       Do you see that?
15                A.     Yes.
16                Q.     Why did you request vendors to
17          provide fee quotes on the recordkeeping only
18          basis independent of investment selection?
19                A.     Recall now that I am talking to a
20          group of community colleges, the financial
21          offices of a group of community colleges, so in
22          general, smaller plans that would often get fee
23          quotes on a bundled basis, so what I am trying
24          to demonstrate here is, you know, we wanted to
25          get quotes on other than just a bundled basis,

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 21 of 109

                                   CONFIDENTIAL

                                                                Page 92

1           so we were able to separate the recordkeeping
2           costs from the total -- the total cost
3           including investment fees.
4                  Q.    Why is it important to separate the
5           recordkeeping costs from the total investment
6           fee costs?
7                  A.    Well, if you are benchmarking
8           recordkeeping costs, getting the -- getting a
9           bundled fee including an all in total bundled
10          fee doesn't give you the information you need
11          to benchmark recordkeeping costs.
12                 Q.    Okay.     I think you testified earlier
13          that Mercer also at times advised clients to
14          conduct an RFP; is that correct?
15                 A.    We -- we talked to clients about
16          their situation.         We advised them of what
17          options they had with regard to their plan on
18          an ongoing basis, including conducting RFPs,
19          including doing RFIs and negotiating with the
20          vendors.
21                 Q.    During your time at Mercer, did you
22          ever advise a client that database fee
23          benchmarking was sufficient to determine
24          whether their fees were reasonable?
25                 A.    You are asking me if I -- my tenure

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 22 of 109

                                   CONFIDENTIAL

                                                                Page 93

1           with Mercer lasted for 39 years.               I can't give
2           you an answer of did I ever --
3                  Q.    Do you ever --
4                  A.    -- advise a client.
5                  Q.    That's fair.           Do you ever recall
6           giving that advice to a client?
7                  A.    I don't have a specific recollection
8           of that.
9                  Q.    Okay.     I think in your opinion, you
10          say that, you know, Cornell really didn't have
11          to conduct an RFP because of the expense and
12          time associated with the RFP?
13                 A.    I think that -- I said it's a
14          factor.
15                 Q.    It's a factor.            Are there any other
16          factors that should be -- that would lead to a
17          plan not to conduct an RFP?
18                 A.    It's the factors I discussed before.
19          It was their -- there was their evaluation of
20          their current situation at Cornell.                It was an
21          understanding of their limitations with regard
22          to what they could achieve with an RFP.
23                       And it was a -- it was a factor
24          based upon their -- how they felt the job that
25          TIAA and Fidelity was doing for them.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 23 of 109

                                   CONFIDENTIAL

                                                               Page 103

1           back well before the creation of 401(k) plans,
2           so we have got a situation here where -- for a
3           plan that was -- at least for the CURP, that
4           was implemented in 1940 and came under 403(b)
5           with the creation of 403(b) in 1958.
6                        The only vehicle that was available
7           to these plans at that time were annuity
8           contracts, so we have that as a premise.                  They
9           -- with the passage of ERISA, it allowed them
10          to move into mutual funds and many
11          organizations like Cornell at that time took
12          the opportunity to add a mutual fund to their
13          provider to give employees the choice of --
14          between annuity contracts and mutual funds.
15          That model in itself creates difficulty in
16          moving to a true single vendor solution.
17                 Q.    Are there any vendors that record
18          keep both annuities and mutual funds?
19                 A.    Of course.
20                 Q.    Who are some of those vendors?
21                 A.    TIAA-CREF.
22                 Q.    Transamerica?
23                 A.    Transamerica at one time
24          administered annuities but they -- that is not
25          their current model to my understanding.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 24 of 109

                                   CONFIDENTIAL

                                                               Page 104

1                 Q.     Are there any others?
2                 A.     VALIC.
3                 Q.     So at least three recordkeepers out
4           there during this time period could record keep
5           both annuities and mutual funds?
6                 A.     Yes.
7                 Q.     Generally, is the literature from
8           experts and professionals in the defined
9           contribution space, that consolidation to a
10          single recordkeeper is a recommended practice?
11                         MS. ROSS:         Objection.
12                       THE WITNESS:          As a process that --
13          for 401(k) plans is a -- it's certainly a
14          recommended structure.             401(k) assets are
15          maintained in trusts where 403(b) plans are
16          maintained in annuity contracts and the
17          custodial accounts, different than a 401(k)
18          plan, but the bottom line is, there -- other
19          than the movement of -- to TIAA as a sole
20          recordkeeper in the elimination of Fidelity
21          fund, would have been the only conventional
22          model they got to a true single recordkeeper
23          solution here.
24                       BY MR. ROHLF:
25                Q.     Now you said 401(k) assets are held

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 25 of 109

                                   CONFIDENTIAL

                                                               Page 109

1           decade or so.
2                 A.     They did.
3                 Q.     All right.        And are they generally
4           an expert in recordkeeping and administrative
5           services?
6                 A.     They are a national player, so I
7           think it's fair to refer to them as that.
8           Remember now, that when we are talking about
9           403(b) plans, that we have a number of
10          different situations.
11                       We have both ERISA plans, we have
12          nonERISA plans, including both governmental
13          plans and plans that are private employers
14          plans, but are not -- that take the exemption
15          from ERISA there.
16                       For -- many plans, historically, had
17          numerous vendors, I had evaluated plans that
18          had 50, 60, 70 vendors in place, in times gone
19          past, so when you refer to multiple vendors and
20          reducing, you know, and you got to go back in
21          history and understand that many of these plans
22          had, you know, many more than two vendors,
23          five -- -- in often cases, five or more.
24                Q.     All right.        I'm going to show you a
25          document that's going to be Exhibit 288 -- 289.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 26 of 109

                                    CONFIDENTIAL

                                                               Page 132

1           potentially talk about what roles the vendor
2           can take, you know, from -- off the shoulders
3           of the clients.
4                        So it would talk about -- my role
5           wasn't specifically to recommend.               It was to be
6           the industry expert and explaining the options
7           available to the clients.
8                 Q.     Based on the explanation of these
9           options, did a number of clients decide to
10          consolidate to a single recordkeeper?
11                       MS. ROSS:        Objection.
12                       THE WITNESS:           It was -- several did.
13                       BY MR. ROHLF:
14                Q.     What plans were those?
15                A.     Cal Tech and Leigh High.
16                Q.     Any others?
17                A.     Not that had made the decision as of
18          the time I retired.
19                Q.     What about Howard University?
20                A.     Howard -- my project for Howard
21          University predated the regulations.
22                Q.     Okay.     Now when Cal Tech
23          consolidated to a single recordkeeper, did it
24          lower its recordkeeping fees?
25                A.     I don't specifically recall.            We

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 27 of 109

                                    CONFIDENTIAL

                                                               Page 133

1           certainly negotiated -- once we got to the
2           point where we could have a revenue credit
3           account with TIAA, we certainly took advantage
4           of that revenue credit account and negotiated
5           lower fees at that time, similar to Cornell.
6                 Q.     When Leigh High consolidated to a
7           single recordkeeper, were its fees reduced?
8                 A.     Again, I don't specifically
9           remember.     Leigh High was similar to Cornell
10          and they had two plans that they -- that we
11          consolidated to a single plan so that change
12          in, in itself, would have created the
13          opportunity for cost savings, so it wasn't
14          simply a change from a multi-vendor to a single
15          vendor that -- that was a cause of the revised
16          fee structure.        It was the consolidation of
17          plans.
18                Q.     When did Cal Tech consolidate to a
19          single recordkeeper?
20                A.     I think it was January 1, 2010.
21                Q.     What about Leigh High?
22                A.     That was later, I don't remember if
23          it was '13 or '14, somewhere in that range.
24                Q.     Okay.     When was Mercer retained by
25          Cal Tech?

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 28 of 109

                                   CONFIDENTIAL

                                                               Page 134

1                  A.    I had done a number of projects for
2           Cal Tech over the years, so I can't give you a
3           specific -- Cal Tech was an ongoing client of
4           Mercer's for many years, where we provided
5           multi-line of businesses, services under many
6           lines of business, under Mercer, including
7           retirement.
8                        There was an ongoing consultant in
9           the southern California area that had worked
10          for -- worked with Cal Tech for many years on
11          their retirement plans.
12                 Q.    While you were advising Cal Tech,
13          did they end up negotiating a fixed of capped
14          per-participant fee at some point?
15                 A.    I believe their 5500 filings
16          indicate that their fee structure is a
17          per-participant based fee structure.
18                 Q.    Do you recall when that went into
19          effect?
20                 A.    Not specifically.
21                 Q.    Do you recall what that cap was?
22                 A.    I do not.
23                 Q.    Okay.     And under that capped
24          arrangement, any excess revenue sharing above
25          the -- whatever, the $100 or whatever it was,

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 29 of 109

                                    CONFIDENTIAL

                                                               Page 138

1           utilized by Mr. Otto in his calculations.
2                 Q.     Did you use that to do that in an
3           Excel spreadsheet or do you do it by hand, use
4           a calculator?
5                 A.     No, I used an Excel spreadsheet.
6                 Q.     Did you keep a copy of that?
7                 A.     I do not have a copy of it with me.
8                 Q.     All right.         Do you know if there is
9           a copy of it?
10                A.     I would have to look.
11                Q.     Okay.     I think we requested it and
12          it wasn't produced to us.
13                A.     It is a very easy calculation.
14                Q.     It's easy if you have an Excel and
15          you can do the multiple calculations.
16                A.     All you have to do is take the same
17          worksheet that Mr. Otto did, and input the
18          TIAA, the TIAA fund base directly off the 5500.
19                Q.     All right.         Did you calculate the
20          per-participant fees for the Cal Tech plans in
21          any other years?
22                A.     No, because, you know, at that
23          point, they were getting revenue sharing so I
24          didn't -- I didn't know specifics on how to
25          allocate that revenue sharing year by year.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 30 of 109

                                    CONFIDENTIAL

                                                                 Page 139

1                 Q.     Do you have any recollection of what
2           those fees were in the subsequent years?
3                 A.     My recollection is that they were
4           similar to what the reductions I saw with
5           Cornell, but I don't remember the specifics.
6                 Q.     Does that include the revenue credit
7           they also received?
8                 A.     The revenue credits were higher for
9           Cornell -- no, excuse me, for Cal Tech, because
10          their average balance per person as I recall
11          was higher.
12                Q.     And do these per-participant fees
13          that you are remembering, are they before or
14          after the revenue sharing is applied?
15                A.     They were -- well, once the revenue
16          credit account was -- what I am recalling is
17          the negotiation of the required revenue amount,
18          just like we did -- just like Captrust did with
19          Cornell.     We knew at that point what the
20          required revenue was for -- for administrative
21          services.
22                Q.     Okay.     Can you estimate for us what
23          the Cal Tech per-participant fee was in 2011?
24                       MS. ROSS:        Objection.        Asked and
25          answered.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 31 of 109

                                   CONFIDENTIAL

                                                                 Page 140

1                        THE WITNESS:          No.
2                        BY MR. ROHLF:
3                 Q.     Any other year, other than 2010?
4                 A.     That's the only year -- again, years
5           after that would have -- there was no way to
6           determine the required revenue without knowing
7           the specifically negotiated amount with the
8           vendor.
9                 Q.     You said in your report, though,
10          that you verified that it was a single -- a
11          similar trajectory as Cornell.                 How did you
12          verify it, if you can --
13                A.     Simply based on recollection.              The
14          trajectory was similar in the slope.
15                Q.     And what do you mean by the
16          trajectory being similar?
17                A.     That we saw a -- that we were able
18          to negotiate a continued reduction in the
19          required revenue with -- with TIAA and Cal Tech
20          situation and with both TIAA and Cornell and
21          Fidelity that was done by Captrust.
22                Q.     Was the magnitude of that reduction
23          the same?
24                       MS. ROSS:       Objection.
25                       THE WITNESS:          The only thing I can

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 32 of 109

                                   CONFIDENTIAL

                                                                Page 141

1           tell you is that to the best of my
2           recollection, it was -- it was similar.                I
3           can't relate specifics.             I don't have that
4           specific recollection.
5                        MR. ROHLF:        Okay.       I think let's
6           break for lunch right now.
7                        MS. ROSS:       Okay.
8                        THE VIDEOGRAPHER:             We are going off
9           the record.
10                       This is the end of Media Unit No. 3.
11                       The time is 12:09.
12                       (A short recess was taken.)
13                       THE VIDEOGRAPHER:             We are going back
14          on the record.
15                       This is the beginning of Media Unit
16          No. 4.
17                       The time is 12:52.
18                       You may proceed, Counsel.
19                       BY MR. ROHLF:
20                Q.     All right.        Before we broke for
21          lunch, we were talking about consolidation to a
22          single recordkeeper and some data related to a
23          number of higher education plans that
24          consolidated.
25                       Have you ever heard of a firm called

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 33 of 109

                                    CONFIDENTIAL

                                                               Page 144

1           recordkeepers.
2                 Q.     What do you mean by comparable
3           organizations to Cornell?
4                 A.     Higher ed organizations of the size
5           and asset level of Cornell.
6                 Q.     Okay.     Where is the cutoff on
7           participant numbers when an organization is
8           comparable to Cornell?
9                 A.     Well, I don't think you can do it
10          specifically on participant numbers.               You would
11          look at the types of plans they have, the
12          amount of assets they have, number of
13          participants is also a characteristic but all
14          of those -- all of those issues come into
15          consideration.
16                Q.     What types of plans would a plan
17          sponsor have to have to be like Cornell?
18                A.     They would have -- they would have
19          -- specifically have the 403(b) plan
20          specifically and having multiple plans would
21          make their recordkeeping comparable.
22                Q.     Okay.     And what amount of assets
23          would they need to have to be comparable to
24          Cornell?
25                A.     I would say in general, a billion

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 34 of 109

                                    CONFIDENTIAL

                                                               Page 145

1           dollars and over, but I would think -- but when
2           you look -- when you are looking at
3           comparables, you try to show a full range of
4           everything you can find to see how they compare
5           to the market in general.
6                 Q.     And how many participants would they
7           need to have to be comparable to Cornell?
8                 A.     Again, it would depend on the
9           situation but you would want to get as close as
10          you can.
11                Q.     Okay.     In your report here, you cite
12          a number of times to a Transamerica higher
13          education survey?
14                A.     I -- well, I believe the
15          Transamerica survey was mentioned in the
16          plaintiff's experts' reports.
17                Q.     It was also mentioned in your report
18          though.
19                A.     Well, I think I -- yeah, I may have
20          mentioned it as well.
21                Q.     And do you understand that
22          Transamerica does a yearly survey of higher
23          education plans?
24                A.     I do.
25                Q.     And did you review that survey when

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 35 of 109

                                   CONFIDENTIAL

                                                                   Page 167

1           presented to RPOC that analyzed the fees on a
2           per-participant basis?
3                  A.    The -- particularly the -- the fee
4           -- the -- the revenue reports from Fidelity
5           specifically provided that information.
6                  Q.    Do you know if RPOC ever reviewed
7           those Fidelity reports in a meeting?
8                  A.    I would have no reason to know that.
9                        MR. ROHLF:         Okay.          Let's look at one
10          of those Fidelity reports.
11                       It's going to be Exhibit 295.
12                       (Deposition Exhibit 295 was marked
13          for identification.)
14                       MR. ROHLF:         CAPTR_0039566.
15                       BY MR. ROHLF:
16                 Q.    Is this the type of Fidelity report
17          you were discussing?
18                 A.    Yes.
19                 Q.    Where does this analyze the fees on
20          a per-participant basis?
21                 A.    On Page 6.
22                 Q.    So it does -- but it only calculates
23          out for Fidelity the per-participant fee; is
24          that correct?
25                 A.    This is a Fidelity report.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 36 of 109

                                   CONFIDENTIAL

                                                               Page 175

1                        What's the fourth best practice
2           there?
3                  A.    It says:        "Benchmark and negotiate
4           recordkeeping and trustee fees at least every
5           other year."
6                  Q.    Do you agree that that's a best
7           practice?
8                  A.    Yes.
9                  Q.    Did Cornell negotiate at least every
10          other year?
11                 A.    They regularly negotiated, and I
12          think we saw the results of those negotiations
13          and the -- the regular drop in fees.
14                 Q.    Can you read the first sentence
15          underneath that for me out loud.
16                 A.    Under 4?
17                 Q.    Yep.
18                 A.    "Comparing a plan's recordkeeping
19          and trustee fees to the fees of other plans
20          based on survey data or publicly available
21          information does not provide a fiduciary safe
22          harbor for monitoring the reasonableness of
23          fees?
24                 Q.    Do you agree with that statement?
25                 A.    It's back -- it's back to the reason

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 37 of 109

                                      CONFIDENTIAL

                                                                Page 176

1           why Mercer did RFIs, is that that was the --
2           that just using publicly available information
3           doesn't give you enough information to do
4           appropriate benchmarking.
5                          It doesn't talk about a database
6           here.       It talks about publicly available survey
7           data.
8                 Q.       Is a database better than publicly
9           available survey data?
10                A.       I think, in general, that's -- that
11          -- that's true.          In a -- in a database you
12          can -- you can slice and dice it to get the
13          information that's relevant to the -- your
14          situation.
15                Q.       It's going to depend on the
16          robustness of the database, isn't it?
17                A.       That would --
18                         MS. ROSS:        Objection.
19          Argumentative.
20                         THE WITNESS:           That would be true in
21          every situation.
22                         BY MR. ROHLF:
23                Q.       Okay.     And you don't know how robust
24          the Captrust database is, do you?
25                A.       I -- as I mentioned earlier, I

                                   Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 38 of 109

                                     CONFIDENTIAL

                                                                  Page 181

1           written down here.
2                          287.
3                          BY MR. ROHLF:
4                 Q.       Can you read out loud the last
5           bullet point on this page.                 It's in blue.
6                 A.       "From a plan sponsor's governance
7           perspective, hard dollar per-participant fees
8           are generally more transparent and more
9           accurately reflect the" two -- "true cost of
10          providing administration."
11                Q.       Did you know did that got changed at
12          all from this draft to the final presentation?
13                A.       I have no -- no knowledge of what --
14          what changed.
15                Q.       Do you agree with this statement?
16                A.       Yes.    I -- I think it's -- it's
17          true.       It's -- but it's back, again, to --
18          remember the audience here.                  Talking to
19          community colleges that don't have the
20          resources that a ivy league institution has
21          with regard to ongoing monitoring.
22                         Clearly, to the extent that those
23          organizations can get a fixed-fee cost, it
24          takes that -- it -- it -- it eliminates some of
25          the issues that you have to monitor on an asset

                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
                                                                                 Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 39 of 109

                                    CONFIDENTIAL

                                                                   Page 182

1           base -- basis.
2                 Q.     Well, do you know anyone at Cornell
3           that was monitoring the fees?
4                 A.     Captrust.
5                 Q.     Captrust.
6                        Do you know if Captrust looked at
7           those fees on a per-participant basis?
8                 A.     That would be a question for
9           Captrust.
10                Q.     Okay.     Did you review the Captrust
11          depositions in this case?
12                A.     I reviewed -- I reviewed the -- yes,
13          I did review the Captrust depositions.
14                Q.     Do you remember them discussing
15          whether they reviewed the fees on a
16          per-participant basis?
17                A.     I remember -- not specifically,
18          other than I recall one deposition that -- that
19          indicated that -- that they were -- were
20          doing -- that in 2017 that they were looking at
21          it.
22                Q.     Okay.     In the second bullet point,
23          the second sentence, you say:                   "This revenue
24          approach allows" vendor to -- "vendors to widen
25          profit margins more quickly through asset

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 40 of 109

                                   CONFIDENTIAL

                                                               Page 183

1           growth than would be possible by increasing
2           revenues based on an increase in" -- "in the
3           number of participants."
4                        And by this approach, you mean an
5           asset-based approach, right?
6                  A.    Yes.
7                  Q.    Do you -- do you --
8                  A.    And again, it all -- it all is
9           consistent with what I've said before, that if
10          you negotiate a fixed fee, you have less -- it
11          takes off some of the concern over ongoing
12          monitoring.
13                 Q.    Is it fair to say that you and your
14          colleague at Mercer regularly advised clients
15          that per-participant fees were a better method
16          of controlling plan expenses than asset-based
17          fees?
18                       MS. ROSS:         Objection.
19                       THE WITNESS:           And -- and that -- and
20          that is consistent with the -- the monitoring
21          comment.
22                       BY MR. ROHLF:
23                 Q.    Okay.     Is it your opinion that it is
24          more costly to recordkeep a fixed annuity than
25          a mutual fund?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 41 of 109

                                    CONFIDENTIAL

                                                                    Page 184

1                 A.     Yes.
2                 Q.     Is it your opinion it's more costly
3           to recordkeep a variable annuity than a mutual
4           fund?
5                 A.     Not to the same extent that it is a
6           fixed annuity.
7                 Q.     Okay.     What is your basis for this
8           opinion?
9                 A.     Fixed -- fixed annuities are --
10          particularly TIAA fixed annuities have a lot of
11          components to them.           First you have multiple
12          different annuity types.               You've got -- just to
13          -- to name the -- the main ones, you've got
14          RAs, GRAs, SRAs, GSRAs, a number of others.
15                       You've got vintages, which require
16          monitoring the -- the investments on -- on a --
17          on multiple periods of time.                    You've got
18          minimum crediting rates.               You've got withdrawal
19          restrictions that apply -- that -- that -- that
20          vary by contract.          You have distribution
21          provisions that vary by contract and have to be
22          monitored in the recordkeeping system and
23          restricted appropriately.                You've got surrender
24          charges that potentially apply, depending on
25          the actions taken by the participant.                    You've

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
                                                                                   Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 42 of 109

                                     CONFIDENTIAL

                                                               Page 185

1           got -- you've even got regulatory provisions
2           that differ between annuity contracts and
3           mutual funds on a grandfathered basis.
4                         You've got -- you also have to
5           take -- when you're explaining all that to new
6           participants, you've got to explain all those
7           provisions.      It takes a lot more time to
8           explain all those provisions to an employee
9           than explaining -- than explaining a mutual
10          fund.
11                        You also have to spend a lot more
12          time on the -- in discussing the distribution
13          phase.      Annuities are -- you have a lot of
14          different options in the distribution phase
15          than in annuities that have to be -- where you
16          have to spend time with -- with the
17          participants.
18                        So there are a lot of components
19          that -- that are driven in the recordkeeping.
20                Q.      Have you ever been involved in
21          recordkeeping an annuity?
22                A.      I have not directly kept annuities.
23                Q.      Okay.
24                A.      But I have -- but I -- but I worked
25          with clients who had annuities for 20 years and

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 43 of 109

                                    CONFIDENTIAL

                                                               Page 186

1           have had numerous discussions.
2                 Q.     All right.         So let's break down
3           the -- the things you just listed.
4                        One, multiple different types of
5           annuity contracts, right?
6                 A.     Right.
7                 Q.     There are different share classes
8           and other differences between -- within mutual
9           fund, aren't there?
10                A.     There are.         But you don't typically
11          have -- you don't have multiple share classes
12          in the same plan of the same -- the same fund.
13                Q.     Okay.     Now vintages.
14                A.     Yes.
15                Q.     Vintages are basically the period
16          where the fund is invested, and there may be a
17          different credit rating based on when it is
18          vested; is that right?
19                A.     Yeah.     Depending on the year it was
20          deposited.
21                Q.     Okay.     Do you know -- is it
22          generally the role of the investment manager or
23          their recordkeeper to calculate the earnings or
24          the daily valuation of a fund?
25                A.     For the entire fund, it's -- it's

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 44 of 109

                                    CONFIDENTIAL

                                                                Page 188

1                 A.     I do.     I -- no.          I don't have any
2           reason to dispute it.             But I would say that it
3           probably varies over time.
4                 Q.     Okay.     But you don't know how much
5           it was in 2 -- how many vintage types there
6           were in 2010, do you?
7                 A.     I do not.
8                 Q.     Okay.     And so you don't know if it
9           was less or more than six?
10                A.     No.
11                Q.     Okay.     Now, you relied on -- I think
12          we discussed a number of time -- Mr.
13          Chittenden's declaration from the New York
14          University trial?
15                A.     Yes.
16                Q.     But you didn't review his trial
17          testimony in that case, did you?
18                A.     No.
19                Q.     Did you know that Mr. Chittenden
20          testified that he was not aware of any cost
21          comparison of recordkeeping an annuity versus a
22          mutual fund that had ever been conducted by
23          TIAA?
24                A.     I -- I didn't review that
25          information.        So I would have no way of knowing

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 45 of 109

                                    CONFIDENTIAL

                                                               Page 192

1                        BY MR. ROHLF:
2                 Q.     Do you recognize this document?
3                 A.     I'm -- I'm looking at it.
4                        I do not recall reading this
5           document.
6                 Q.     Okay.     Can you go to Page 167.
7                        MS. ROSS:        Again, I'm going to have
8           the exact same objection, asking him questions
9           taken out of context of a document that, by my
10          account, is 331 pages.
11                       BY MR. ROHLF:
12                Q.     Sir, are you at 1 -- Page 167?
13                A.     Not yet.
14                       MR. HATCH:         If you click on the top
15          right, those three dots, you can go straight to
16          the page site.        Just type in...
17                       THE WITNESS:           Okay.
18                       BY MR. ROHLF:
19                Q.     And you'll look at Line 20.
20                       It says:        "Has TIAA ever quantified
21          the cost of recordkeeping fixed annuities?"
22                       And Mr. -- and TIAA's corporate
23          representative answers:              "I do not know with
24          specificity the costs around recordkeeping a
25          fixed annuity."

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 46 of 109

                                   CONFIDENTIAL

                                                               Page 193

1                  A.    Okay.
2                  Q.    Do you see that?
3                  A.    I do see that.
4                  Q.    So if TIAA's own corporate
5           representatives don't know how much it cost --
6           cost to recordkeep a fixed annuity, how do you
7           know that it costs more?
8                        MS. ROSS:         Objection.
9                        THE WITNESS:           I can just tell you
10          that it -- it has been -- that I -- that has
11          been stated to me on, you know, multiple times
12          by multiple parties.            And I -- based upon my
13          understanding of the required -- all the
14          provisions within an annuity contract, that I
15          had no reason to question that.
16                       MR. ROHLF:         Okay.
17                       MS. ROSS:         And again, I'm going to
18          object.     You're making assumptions by pulling
19          one line out of a 331-page document.
20                       MR. ROHLF:         Well, if there's a -- if
21          it's --     there's an inconsistent statement,
22          you're perfectly willing -- you -- you have
23          time to question the witness about it, Nancy.
24                       MS. ROSS:         Well, Joel, we're not
25          going to be here until midnight to give us all

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 47 of 109

                                   CONFIDENTIAL

                                                               Page 197

1                  Q.    And they may have a surrender
2           charge?
3                  A.    Again, they would potentially have
4           a -- a market value adjustment if the plan
5           sponsor moved out of that investment.
6                  Q.    Okay.     Are you offering an opinion
7           on the difference between recordkeeping of
8           401(k) plan versus a 403(b)?
9                  A.    I'm offering a -- an opinion on
10          the -- on the -- whether the cost under this
11          plan was -- were -- were reasonable.
12                 Q.    Okay.     How are -- how is
13          recordkeeping a 403(b) plan different than a
14          401(k) plan?
15                 A.    That -- the rec -- cost of
16          recordkeeping is dependent on all the -- all
17          the features we've discussed the before.                  It's
18          dependent on the complexity of the plan.                  It's
19          dependent upon the -- the administrative
20          structure.      It's -- it's dependent on the
21          services being provided, which are often
22          different then a 401(k) plan.
23                 Q.    Okay.     Well, you -- when was the
24          last time you advised 401(k) plans?
25                 A.    As I indicated earlier, some of my

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 48 of 109

                                   CONFIDENTIAL

                                                               Page 198

1            nonprofit clients have both 403(b)s and
2            401(k)s.
3                  Q.     Did they have different pricing for
4            the 401(k) plan versus their 403(b) plan?
5                         MS. ROSS:         Objection.
6                         THE WITNESS:           I would say in some
7            cases.     That's probably not the norm, but in
8            some cases.
9                         BY MR. ROHLF:
10                 Q.     But generally if a plan sponsor has
11           a 401(k) -- 401(k) and a 403(b) plan they're
12           priced the same?
13                        MS. ROSS:         Objection.
14                        THE WITNESS:           Typically vendors
15           price on a -- on their total book of business
16           with the -- the plan sponsor.
17                        BY MR. ROHLF:
18                 Q.     What are the differences between a
19           4019k) and a 403(b) plan that causes the
20           recordkeeping cost to be different?
21                        MS. ROSS:         Objection.     Asked and
22           answered.
23                        THE WITNESS:           And I -- I answered
24           that one just a second ago.
25                        BY MR. ROHLF:

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 49 of 109

                                    CONFIDENTIAL

                                                               Page 206

1           used the information provided that you
2           mentioned -- just mentioned to -- to
3           demonstrate that the fees paid by -- by Cornell
4           were comparable to most other organizes.
5                        BY MR. ROHLF:
6                 Q.     And most other organizations, you
7           just mean institutions of higher education?
8                 A.     Yes.
9                 Q.     You didn't look at any healthcare
10          plans, did you?
11                A.     I didn't have information on
12          healthcare plans that were receiving -- that
13          had comparable plans with comparable services.
14                Q.     Okay.     But would healthcare plans be
15          a good benchmark if you had access to some?
16                A.     Only if they -- again, I could
17          demonstrate that those plans were -- were
18          comparable in -- in the different components I
19          just mentioned.
20                Q.     Okay.     And you looked at some data
21          that Cammack provided to Columbia; is that
22          correct?
23                A.     Yes.
24                Q.     And how did you get that data?
25                A.     It was provided through Cornerstone.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 50 of 109

                                    CONFIDENTIAL

                                                                 Page 209

1                  Q.    Now, your process at Mercer involved
2           comparing fees to multiple vendors through an F
3           -- RFI, correct?
4                  A.    Correct.
5                  Q.    So you didn't use the same
6           methodology you used in practice at Mercer
7           here; is that correct?
8                        MS. ROSS:        Objection.        I can't hear
9           you.
10                       BY MR. ROHLF:
11                 Q.    So you did not use the same
12          methodology here as you did in practice,
13          correct?
14                 A.    I did not go out and conduct an RFI,
15          no.
16                 Q.    And you didn't rely on any RFI
17          results either?
18                 A.    Correct.
19                 Q.    Now, the data you -- you rely on
20          from Captrust is from 2014 to 2017; is that
21          correct?
22                 A.    Yes.
23                 Q.    Okay.     At Mercer did you ever rely
24          on data from Captrust?
25                 A.    No.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 51 of 109

                                    CONFIDENTIAL

                                                               Page 211

1           enough Excel that PDF expert will work for you.
2           Let me know if it looks funny.
3                        THE WITNESS:           It's looking okay.
4                        BY MR. ROHLF:
5                 Q.     Do you recognize this document?
6                 A.     I do.
7                 Q.     And what is it?
8                 A.     It's the document that we received
9           from Captrust that provided some comparable
10          data to other clients of theirs.
11                Q.     Okay.     And it lists around 13
12          schools there, one of those being Cornell?
13                A.     I didn't -- that sounds about --
14          that sounds right.
15                Q.     Okay.     And you excluded Kinkaid
16          College and Wofford College, Wofford College?
17                       Is that how --
18                A.     Yes, I did.
19                Q.     -- you say it?            Okay.
20                       Now, in 2014 do you recall how many
21          participants there were for -- in Wofford?
22                A.     I'd have to look that -- look that
23          up.     But in the neighborhood of 20,000.
24                Q.     Yeah.
25                       So I think -- 18,470, does that

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 52 of 109

                                    CONFIDENTIAL

                                                                Page 212

1           sound around right -- about right?
2                 A.     How many?
3                 Q.     18,470?
4                        We -- I can pull up the 5500 --
5                 A.     Yeah.     I don't -- I don't have any
6           reason to question that.
7                 Q.     Okay.     And 10,982 for -- for TDA;
8           does that sound about right?
9                 A.     Yes.
10                Q.     Okay.     And that's just participants
11          in the two Cornell plans.
12                       There are also the Weill Cornell
13          plans, correct?
14                A.     Yes.
15                Q.     All right.         And they -- they use
16          TIAA as well, correct?
17                A.     Yes.
18                Q.     Okay.     Now, I think most of the --
19          most of the entries on these -- this Excel
20          spreadsheet don't have participant accounts, do
21          they?
22                A.     They don't have what?
23                Q.     Participant accounts.
24                A.     That's correct.             Only -- only three
25          of them had --

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 53 of 109

                                    CONFIDENTIAL

                                                               Page 213

1                 Q.     Okay.
2                 A.     -- unique participants.
3                 Q.     Did you investigate at all to
4           determine what the participant count were for
5           these other plans?
6                 A.     I have no way of doing that.
7                 Q.     Can you look at 5500s?
8                 A.     That would have -- that would have
9           told me the -- the total participants.               It
10          wouldn't have given me any information
11          whatsoever of the participants by vendor.
12                Q.     Okay.     But the total participants in
13          the plan, that would be the maximum number that
14          could be using TIAA, right?
15                A.     Yes.
16                Q.     Okay.     So the first one there is
17          University of Miami.
18                       Do you see that?
19                A.     Yep.
20                Q.     Do you know if this is the
21          University of Miami in Florida or Ohio?
22                A.     I didn't investigate that.
23                       MR. ROHLF:         Well, I think it's
24          Florida.     Because I think the other one's Miami
25          University.      But I could be wrong.          I didn't --

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 54 of 109

                                      CONFIDENTIAL

                                                                      Page 214

1           I also didn't investigate that.
2                          But I was able to find two 5500s for
3           the University of Miami in Florida in 2014.                       So
4           let's -- let's look at that.                      Let's look at the
5           5500 for the first one, University of Miami
6           Retirement Saving Plan 2 in this --
7                          MR. HATCH:         Is that 2013 or 2014?
8                          MR. ROHLF:         2013.       Or it should
9           be --
10                         MR. HATCH:         One minute.
11                         MR. ROHLF:         Well, 2013.          So 2014
12          will be somewhat similar.                  So...
13                         And this will be Exhibit 301.
14                         (Deposition Exhibit 301 was marked
15          for identification.)
16                         BY MR. ROHLF:
17                Q.       All right.         Do you have Exhibit 301
18          in front of you?
19                A.       I do.
20                Q.       And is this the -- it's actually
21          2014.       We pulled the wrong year here for this.
22          But the -- the Form 5500 for the University --
23                A.       This is the 2013 --
24                Q.       Yeah.
25                A.       -- 5500.

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
                                                                                   Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 55 of 109

                                   CONFIDENTIAL

                                                                Page 215

1                  Q.    Yeah.     It's 2013 on this one.
2           Unfortunately we pulled --
3                        MR. ROHLF:         Yeah, let's -- if we
4           have 2014, let's use 2014.                 I want 2014.     So
5           share 2014 on -- in the -- the retirement
6           savings plan 2.        The same one we're on now.
7                        That will be Exhibit 302.
8                        (Deposition Exhibit 302 was marked
9           for identification.)
10                       BY MR. ROHLF:
11                 Q.    Do you have Exhibit 302 in front of
12          you?
13                 A.    I do.
14                 Q.    This is a 2014 5500 for the
15          University of Miami Retirement Savings Plan 2?
16                 A.    Okay.
17                 Q.    And if I wanted to know how many
18          participants were in this plan, where would I
19          look?
20                 A.    You would look on the -- on the next
21          page, the number of participants with balance
22          was 2,962.
23                 Q.    All right.         So there were290 -- so
24          the maximum number of TIAA accounts in this
25          plan would be 20 -- 2,962, right?

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 56 of 109

                                    CONFIDENTIAL

                                                               Page 216

1                  A.     Right.
2                         MR. ROHLF:         And then I was able to
3           find one other plan for the University of
4           Miami.      And I'm going to share it -- 5500 with
5           that -- with you right now, which is going to
6           be Exhibit 303.
7                         (Deposition Exhibit 303 was marked
8           for identification.)
9                         BY MR. ROHLF:
10                 Q.     Do you have 303 in front of you?
11                 A.     I do.
12                 Q.     And this is the University of Miami
13          Supplemental Retirement Annuity Program; is
14          that right?
15                 A.     Yes.     That's what it says.
16                 Q.     And if you go down to the 6G there,
17          there's -- let's see -- it's 5,531; is that
18          right?
19                 A.     Yes.
20                 Q.     So if you add the 2,962 plus the
21          5,531, if I turn my calculator on, you get
22          8,493 participants, so roughly 8,500.
23                        Does that sound right?
24                 A.     Yep.
25                 Q.     And again, at this time in the CURP

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 57 of 109

                                     CONFIDENTIAL

                                                                  Page 217

1           alone there are over 18,000 participants,
2           right?
3                  A.      Yes.
4                  Q.      So there are 10,000 more
5           participants in the -- in the Cornell plan at
6           least.
7                          MS. ROSS:         Can we get back to the
8           Excel spreadsheet, please.
9                          MR. ROHLF:         You can pull it.       It
10          should still be up on your --
11                         MS. ROSS:         It's not.
12                         MR. HATCH:         There's a side panel.
13                         THE WITNESS:           I don't see it.
14                         MR. ROHLF:         That's because it comes
15          up in a different app.
16                         Just reshare it, please.
17                         BY MR. ROHLF:
18                 Q.      And going back to the Excel
19          spreadsheet, it says there's four plans with
20          TIAA.       I was only able to find two that had
21          5500.       So -- and then that's the best we know
22          is there's 8,500 participants.                   There may be
23          others out there.
24                         All right.         Then the second you list
25          is Roanoke -- Roanoke College, right?

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 58 of 109

                                   CONFIDENTIAL

                                                                   Page 218

1                        If you look on that?
2                  A.    Yep.
3                  Q.    That you used.            Kay and Lawford are
4           in between, but you excluded those.
5                        Do you know how many participates
6           are in the Roanoke College plans?
7                  A.    I do not.
8                        MS. ROSS:         Are you providing us with
9           something?      We have an airdrop popping up.
10                       MR. HATCH:         I just -- yeah.          I
11          just --
12                       MR. ROHLF:         Yeah.          He's a little bit
13          ahead of me.        We'll get to that in a second.
14                       BY MR. ROHLF:
15                 Q.    Did you look at their 5500s?
16                 A.    I did not.
17                 Q.    Do you know what services TIAA
18          provided to Roanoke College?
19                 A.    I do not.
20                       MR. ROHLF:         All right.          Well, let's
21          look at the 5500.
22                       And is this -- do you have -- it's
23          going to be Exhibit 304.
24                       (Deposition Exhibit 304 was marked
25          for identification.)

                                Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
                                                                                   Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 59 of 109

                                   CONFIDENTIAL

                                                               Page 219

1                        BY MR. ROHLF:
2                  Q.    Is this the Roanoke College Defined
3           Contribution Retirement Plan 2014 5500?
4                  A.    Yes.
5                  Q.    And if you go down to good old Line
6           6G, how many participants are listed there?
7                  A.    1,100 and -- where am I?            Sorry.
8           Lost the page.        1,156.
9                  Q.    And again, there were over 1,800
10          unique participants --
11                 A.    Yep.
12                 Q.    -- in CURP alone?
13                 A.    Right.      Yep.
14                       But I was trying to --
15                 Q.    So --
16                 A.    What I was trying to do with this
17          chart was simply show a range of -- of fees
18          that different organizations pay.
19                 Q.    Well, this is roughly 18 times --
20                 A.    I -- yep.
21                 Q.    -- and considerable magnitude less
22          in size, right?
23                 A.    Yes.
24                 Q.    As we discussed earlier, participant
25          count affects per-participant cost, right?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 60 of 109

                                     CONFIDENTIAL

                                                               Page 220

1                 A.      It does.
2                         MS. ROSS:        Objection.
3                         BY MR. ROHLF:
4                 Q.      Is it appropriate to compare a plan
5           with 1,800 participants to one with 1,100?
6                         MS. ROSS:        Objection.
7                         Let's go back to the Excel --
8           Excel -- how do I get back to the Excel
9           spreadsheet?
10                        MR. ROHLF:         It's probably on a -- if
11          you double-click, you just open up another app,
12          and it should come up.               It's still on your
13          screen, I'm guessing, depending on --
14                        MS. ROSS:        I have it.
15                        BY MR. ROHLF:
16                Q.      It list two for Roanoke College, but
17          I'll represent to you I've searched form 5500s.
18          I only found one that matched Roanoke College.
19          So --
20                A.      Okay.
21                Q.      There may be another one sitting out
22          there.      I don't know.          Or Captrust could be
23          wrong.
24                        So -- but either way, I don't think
25          it probably has 17,000 participants in it, do

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 61 of 109

                                   CONFIDENTIAL

                                                                Page 221

1           you?
2                        MS. ROSS:       Objection.
3                        MR. DOSCH:        Objection.
4                        THE WITNESS:          I don't know.
5                        BY MR. ROHLF:
6                  Q.    All right.        Would you have compared
7           a plan with 1,100 participants to one to 18,000
8           at Mercer?
9                  A.    Again, I was simply trying to
10          utilize every -- what I indicated was I was
11          strictly using all the data I could -- had
12          available to me that was provided to me to show
13          the range of fees.          I wasn't -- I used every --
14          I -- I didn't cherry-pick any data.                I used
15          every data point that was provided to me.
16                 Q.    All right.        And then the next listed
17          there is Le Moyne College, I think --
18                 A.    Yep.
19                 Q.    -- if I'm pronouncing that correct?
20                 A.    Same -- same comment.
21                 Q.    So you --
22                 A.    I simply --
23                 Q.    -- you don't know how --
24                 A.    I'm simply used every data point
25          that was provided to me.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 62 of 109

                                   CONFIDENTIAL

                                                                   Page 222

1                  Q.    Okay.     But you don't know how many
2           participants are in there?
3                  A.    I do not.
4                  Q.    And you don't know what services
5           TIAA is providing them, do you?
6                  A.    No.
7                        MR. ROHLF:         Okay.          Well, let's look
8           at this 2014 5500 for Le Moyne.
9                        This is going to be Exhibit 305.
10                       (Deposition Exhibit 305 was marked
11          for identification.)
12                       BY MR. ROHLF:
13                 Q.    Do you have Exhibit 305 up?
14                 A.    I do.
15                 Q.    And this is the 2014 Form 5500 for
16          Le Moyne College 403(b) plan, right?
17                 A.    Yep.
18                 Q.    And what -- how many participants
19          with active account balance are listed in Line
20          6G?
21                 A.    1,167.
22                 Q.    So again, that's significantly less
23          than the Cornell plan, correct?
24                       MS. ROSS:         Objection.
25                       THE WITNESS:           Correct.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 63 of 109

                                     CONFIDENTIAL

                                                                 Page 223

1                         BY MR. ROHLF:
2                 Q.      And the next college on the list,
3           you used Davidson College.
4                         Do you know how many participants
5           were in the Davidson College plan?
6                 A.      I do not.
7                 Q.      Do you know what services TIAA
8           provided them?
9                 A.      No.
10                Q.      Did you review the 5500s for the
11          Davidson College plan?
12                A.      I did not.
13                        MR. ROHLF:         All right.      Well, let's
14          take a look.        I think it lists two Davidson
15          plans.      The first we're going to show you is
16          the Davidson tax deferred annuity plan.
17                        And this will be Exhibit 306.
18                        (Deposition Exhibit 306 was marked
19          for identification.)
20                        BY MR. ROHLF:
21                Q.      All right.         And so you have Exhibit
22          306 in front of you?
23                A.      I do.
24                Q.      And this is the 2014 Form 5500 for
25          the Davidson College Tax Deferred Annuity Plan,

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 64 of 109

                                   CONFIDENTIAL

                                                                Page 224

1           correct?
2                  A.    Yes.
3                  Q.    Go -- you go do to 6G, how many
4           participants are there listed there?
5                  A.    1,031.
6                        MR. ROHLF:         1,031.
7                        Okay.     Now it mentions a second
8           Davidson College plan.              So I'm going to share
9           with you what's going to be Exhibit 307.
10                       (Deposition Exhibit 307 was marked
11          for identification.)
12                       MR. ROHLF:         All right.       Maybe we'll
13          -- we'll come back to the second Davidson
14          College.     Evidently it's not on our iPad.
15                       BY MR. ROHLF:
16                 Q.    All right.         The next college you
17          list is Furman University.                 If you would go
18          back to Exhibit 300, I believe.                 Yeah.
19                       Do you know how many participants
20          were in the Furman University plan?
21                 A.    I do not.
22                 Q.    Okay.     It list two plans there for
23          Furman.
24                       Do you know what services the Furman
25          University plans received?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 65 of 109

                                    CONFIDENTIAL

                                                                  Page 225

1                  A.    No.
2                        MR. ROHLF:         So what I'm going to
3           share with you first is the -- the 2014 Form
4           5500 for the Furman University Defined
5           Contribution Retirement Plan.
6                        And this will be Exhibit 308.
7                        (Deposition Exhibit 308 was marked
8           for identification.)
9                        BY MR. ROHLF:
10                 Q.    Do you have Exhibit 308 in front of
11          you?
12                 A.    I do.
13                 Q.    And this is the form -- 2014 Form
14          5500 for the Furman University Defined
15          Contribution Retirement Plan; is that correct?
16                 A.    Correct.
17                 Q.    And how many participant are listed
18          in Line 6G?
19                 A.    1,409.
20                       MR. ROHLF:         Okay.       And now it
21          mentions a second Furman plan.                  So I'm going to
22          share that plan with you, which is a Furman
23          University Tax Deferred Annuity Plan.
24                       This is going to be Exhibit 309.
25                       (Deposition Exhibit 309 was marked

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 66 of 109

                                    CONFIDENTIAL

                                                                Page 226

1           for identification.)
2                        BY MR. ROHLF:
3                  Q.    Do you have Exhibit 309 in front of
4           you?
5                  A.    Yes.
6                  Q.    And is this the Form 5500 from 2014
7           for the Furman University Tax Deferred Annuity
8           Plan?
9                  A.    Yes.
10                 Q.    And how many participants are in
11          Line 6G there?
12                 A.    715.
13                 Q.    So if you add that 715 to the 1,409
14          we talked earlier, you get 2,124, so --
15                 A.    Yep.
16                 Q.    --     just over 2,100 participants,
17          right?
18                 A.    Yep.
19                 Q.    Is it appropriate to compare a plan
20          with 2,100 participants to 18,000?
21                 A.    Again, I was simply trying to show a
22          range of -- of fees for the -- for every data
23          point I had.
24                       MR. ROHLF:         All right.      Let's go
25          back to Davidson again.              I think we established

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 67 of 109

                                    CONFIDENTIAL

                                                               Page 227

1           the first plan had 1,031 earlier.               I'm going to
2           show you the -- the Form 5500 from 2014 for the
3           Davidson College retirement plan.
4                        And this is going to be Exhibit 310.
5                        (Discussion held off the
6           stenographic record.)
7                        MR. ROHLF:         This will be 307.
8           Strike that.      I forgot I used a number before.
9           This will be Exhibit 307.
10                       BY MR. ROHLF:
11                Q.     Do you have it in front of you?
12                A.     I have the Davidson College
13          retirement plan for 2014 5500.
14                Q.     Okay.     And how many participants are
15          in Line 6G of that?
16                A.     1,349.
17                Q.     So if we add the 1,031 from the
18          first plan to the 1,349 from this, we get
19          2,380.
20                       So we'll round up to 2,400; is that
21          correct?
22                A.     Okay.
23                Q.     And again, that's significantly less
24          than the 18,000 that are in CURP alone,
25          correct?

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 68 of 109

                                    CONFIDENTIAL

                                                               Page 228

1                         MS. ROSS:          Objection.
2                         THE WITNESS:            Yes.
3                         BY MR. ROHLF:
4                  Q.     Okay.      Now, the next university
5            listed there is Wake Forest, and it says Wake
6            Forest has one plan; is that correct?
7                  A.     I don't have that spreadsheet in
8            front of me.
9                  Q.     Okay.      Go back to Exhibit 300.            It
10           says "Wake Forest 1 Plan."
11                        Did you look at the 5500 from that
12           plan for Wake Forest?
13                 A.     I did not.
14                 Q.     Do you know what services TIAA
15           provided to Wake Forest?
16                 A.     I did not.
17                        MR. ROHLF:           All right.   Well, let's
18           take a look at the 5500.
19                        And this will be Exhibit 310.
20                        (Deposition Exhibit 310 was marked
21           for identification.)
22                        BY MR. ROHLF:
23                 Q.     And is this the 2014 Form 5500 for
24           the Wake Forest University Retirement Plan?
25                 A.     Yes.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 69 of 109

                                    CONFIDENTIAL

                                                                   Page 229

1                  Q.     And how many participants are listed
2           in Line 6G?
3                         MR. DOSCH:         Can you share that
4           again.
5                         THE WITNESS:           4,212.
6                         BY MR. ROHLF:
7                  Q.     And so that's 14,000 less than CURP
8           alone; is that correct?
9                  A.     Yes.
10                 Q.     And I think, if you go back -- and
11          next is the William Marsh Rice University
12          plans.      And I think it lists four plans there.
13          I was only able to find two.                    All right?     And
14          so, if you're aware of other plans, let me
15          know.
16                        But did you look for the four 5500s
17          or any of these plans?
18                 A.     I did not.
19                        MR. ROHLF:         All right.         Well, let's
20          look at the 5500 from the William Marsh Rice
21          Defined Contribution Plan, 2014.
22                        And this will be Exhibit 311.
23                        (Deposition Exhibit 311 was marked
24          for identification.)
25                        BY MR. ROHLF:

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
                                                                                   Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 70 of 109

                                   CONFIDENTIAL

                                                                   Page 230

1                  Q.    Do you have Exhibit 311 in front of
2           you?
3                  A.    Yes.
4                  Q.    And this is a 2014 Form 5500 for the
5           William Marsh Rice University Defined
6           Contribution Plan, correct?
7                  A.    Yes.
8                  Q.    And --
9                  A.    Hold on a second.                 Okay.
10                 Q.    How many participants are in
11          Line 6G?
12                 A.    7,296.
13                       MR. ROHLF:         Okay.          And now I'm going
14          to share Exhibit 312 with you.                    This is going
15          to be the William Marsh Rice 403(b) plan Form
16          5500 for 2014.
17                       (Deposition Exhibit 312 was marked
18          for identification.)
19                       BY MR. ROHLF:
20                 Q.    Do you have Exhibit 3 -- 312 in
21          front of you?
22                 A.    I do.
23                 Q.    And is it the 2014 Form 5500 for the
24          William Marsh Rice University 403(b) plan?
25                 A.    Yes.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 71 of 109

                                    CONFIDENTIAL

                                                               Page 231

1                 Q.     And how many participants are listed
2           in Line 6G there?
3                 A.     4,163.
4                 Q.     So if we add the 4,163 to the 7,296
5           we had earlier, we get 11,459.
6                        So sound about right?
7                 A.     Yep.
8                 Q.     And that's around 7,000 participants
9           less than the minimum unique participants that
10          were in the Cornell plans, correct?
11                A.     Yep.
12                Q.     Okay.     Would you have made such a
13          comparison at Mercer?
14                A.     Say that again.
15                Q.     Would you have made a comparison
16          between those two plans at Mercer?
17                       MS. ROSS:        Objection.
18          Mischaracterizes the evidence.
19                       THE WITNESS:           I -- again, what I was
20          doing here was simply showing the data point --
21          every data point that I had available.
22                       BY MR. ROHLF:
23                Q.     Okay.     And then the next plan, if
24          you go back to Exhibit 300 --
25                       MR. ROHLF:         Can you share this with

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 72 of 109

                                   CONFIDENTIAL

                                                               Page 232

1           them again.      Because we're going to stay on
2           Exhibit 300 now.
3                        BY MR. ROHLF:
4                  Q.    Do you have 300 back in front of
5           you?
6                  A.    I do.
7                  Q.    All right.         And the next plan listed
8           is Princeton University.
9                  A.    Yes.
10                 Q.    And it has a unique participant
11          count for Princeton here, right?
12                 A.    It does.
13                 Q.    And what is that unique participant
14          count?
15                 A.    12,634.
16                 Q.    And that's at least 5,000 than the
17          number of unique participants in the Cornell
18          plan, correct?
19                 A.    Yes.
20                 Q.    But it's the closest plan to the
21          Cornell plans in this document, right?
22                       MS. ROSS:         Objection.
23                       THE WITNESS:           Based upon the
24          participant counts only.
25                       BY MR. ROHLF:

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 73 of 109

                                    CONFIDENTIAL

                                                               Page 233

1                   Q.    And it has a lower basis point
2            recordkeeping fee than the Cornell plans,
3            correct?
4                         MS. ROSS:          Objection.
5                         THE WITNESS:            The -- the number
6            listed here is low -- lower than the Cornell
7            fee.
8                         BY MR. ROHLF:
9                   Q.    Okay.      And the next is USC, or
10           University of Southern California, I guess is
11           how it is written out.
12                        See that?
13                  A.    Yep.
14                  Q.    And again, it's just over 12,000
15           participant, right?
16                  A.    Right.
17                  Q.    So roughly 6,000 less than the
18           Cornell plans?
19                  A.    Right.
20                  Q.    USC also has a lower basis point --
21           fee than Cornell, correct?
22                  A.    The basis point fee, yes.
23                  Q.    Okay.      And then the last one, which
24           is Duke.
25                  A.    Yes.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 74 of 109

                                    CONFIDENTIAL

                                                                  Page 234

1                  Q.     See that?
2                         And Duke has 8,035 unique
3            participants, according to this document,
4            correct?
5                  A.     Correct.
6                  Q.     So let's less than half of the
7            number in any of the Cornell plans, right?
8                  A.     Yes.
9                  Q.     And Duke also has a lower basis
10           point fee than Cornell, correct?
11                 A.     Correct.
12                 Q.     All right.           And then the second set
13           of Captrust data used from 2017, right?
14                 A.     Yes.
15                        MR. ROHLF:           Okay.        I'm going to
16           share with you right now Captrust_45957.
17                        THE WITNESS:            Okay.
18                        MR. ROHLF:           And I think I just said
19           "Captrust."      It's actually it is CP -- CAPTR_
20           for the beginning Bates on that.
21                        (Deposition Exhibit 313 was marked
22           for identification.)
23                        BY MR. ROHLF:
24                 Q.     And I'll just ask you do you
25           recognize this document?

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 75 of 109

                                   CONFIDENTIAL

                                                               Page 235

1                        MR. ROHLF:         And this will be Exhibit
2           313.
3                        THE WITNESS:           Yes.
4                        BY MR. ROHLF:
5                  Q.    And what is it?
6                  A.    It's -- it's an e-mail from -- from
7           Barry Smith.
8                  Q.    And --
9                  A.    Well, it's -- it's a combination of
10          e-mails.
11                 Q.    Uh-huh.
12                       And it attaching a spreadsheet,
13          which is the spreadsheet you rely on, correct?
14                 A.    Correct.
15                       MR. ROHLF:         And that -- that
16          spreadsheet is actually Bates
17          No. CAPTR_0045959.           And we'll share that with
18          you.
19                       And that will be Exhibit 314.
20                       (Deposition Exhibit 314 was marked
21          for identification.)
22                       BY MR. ROHLF:
23                 Q.    Do you have Exhibit 314 in front of
24          you?
25                 A.    I do.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 76 of 109

                                   CONFIDENTIAL

                                                                   Page 236

1                  Q.    Do you recognize this document?
2                  A.    I do.
3                  Q.    And is this the 2017 data from
4           Captrust that you relied on?
5                  A.    Yes.
6                  Q.    Okay.     And there -- it has Cornell
7           listed in there, you'll see.
8                        And Cornell has -- is listed as
9           having 30,234 participants; is that correct?
10                 A.    Yes.
11                 Q.    Do you know is that consistent with
12          the participant count that you used in your
13          spreadsheet?
14                 A.    I would have to go back and that --
15          review that.
16                       MR. ROHLF:         Okay.          Let's share the
17          spreadsheet with him.
18                       And we're going to mark this as 314.
19                       (Discussion held off the
20          stenographic record.)
21                       MR. ROHLF:         315.       Excuse me.     Thank
22          you.
23                       (Deposition Exhibit 315 was marked
24          for identification.)
25                       BY MR. ROHLF:

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 77 of 109

                                   CONFIDENTIAL

                                                               Page 237

1                  Q.    And this is the -- this is your
2           administrative fee analysis for the Cornell
3           University plans, correct?
4                  A.    You're -- you're on the -- the
5           spreadsheet labeled "Administrative Fee
6           Analysis Worksheet"?
7                  Q.    Yes.
8                  A.    Yes.
9                  Q.    We're on the "TIAA Total" tab,
10          right?
11                       And so --
12                 A.    On my -- yes.
13                 Q.    And so for 2017 you have 25,509
14          participants listed there?
15                       That's the counts, right, not --
16                 A.    Right.
17                 Q.    -- new balances.
18                       Do you know why there are 5,000 more
19          in this spreadsheet from Captrust?
20                 A.    I would have no reason to know that.
21                 Q.    Did you look into it?
22                 A.    No.
23                 Q.    Did you ever think why is Captrust
24          finding 5,000 more participants than I did?
25                 A.    Well, again, I relied on data

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 78 of 109

                                    CONFIDENTIAL

                                                                Page 238

1           provided by TIAA-CREF and Fidelity.                So I -- I
2           can only say what I relied on, not what they
3           relied is.
4                  Q.    And your per-participant fee there
5           is 97, right?
6                  A.    Correct.
7                        MR. ROHLF:         All right.      Let's go
8           back to 314, which is the Captrust
9           presentation.
10                       Can you reshare that, Ethan.             Yeah.
11          Just reshare it.         It'll be easier probably.
12                       BY MR. ROHLF:
13                 Q.    Do you have 314 back in front of
14          you?
15                 A.    I would say this -- this may include
16          Weill.
17                 Q.    Yeah.     Although Weill is listed
18          below.
19                 A.    Okay.     You're right.
20                 Q.    And Captrust calculates a
21          per-participant fee as being 79 a head; is that
22          correct?
23                 A.    Because they -- they've got a -- a
24          bigger participant count.
25                 Q.    Okay.     Well, whose number do you

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 79 of 109

                                   CONFIDENTIAL

                                                                   Page 239

1           think is right, yours or Captrust's?
2                        MS. ROSS:         Objection.
3           Mischaracterizes the evidence.
4                        THE WITNESS:           We would have to go
5           back and re -- find out from Captrust where
6           they got this information.
7                        BY MR. ROHLF:
8                  Q.    Okay.     Did you try to do that in
9           preparing your report?
10                 A.    No.
11                 Q.    Okay.     Now, the $79 fee --
12                       MS. ROSS:         Joel, I'm just going to
13          represent to you that you're representing
14          there's two Cornell plans.                 But there's four
15          listed here.
16                       MR. ROHLF:         Okay.          There's four --
17          there are four Cornell plans.
18                       THE WITNESS:           There are four Cornell
19          plans listed there.
20                       MR. ROHLF:         Yeah.          So that could be
21          the --
22                       THE WITNESS:           So that -- that could
23          be the difference.
24                       MR. ROHLF:         Yeah.          I'm -- it's fine.
25          I'm just trying to figure out what the

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 80 of 109

                                   CONFIDENTIAL

                                                               Page 240

1           difference is.        So -- all right.
2                        BY MR. ROHLF:
3                  Q.    So the Cornell fee is 79, according
4           to Captrust.
5                        Are there a number of plans in here
6           that have lower per-participant fees than
7           Cornell?
8                        MS. ROSS:         In where?
9                        MR. ROHLF:         In the Captrust
10          document?
11                       MS. ROSS:         Which is 314?
12                       MR. ROHLF:         314, yep.
13                       THE WITNESS:           Lower than the 79?
14                       MR. ROHLF:         Yeah.
15                       THE WITNESS:           There's a -- there's a
16          few.
17                       BY MR. ROHLF:
18                 Q.    First one would be Emory, right, has
19          69?
20                 A.    Yes.
21                 Q.    And how many participants are in the
22          Emory plan there, according to Captrust?
23                 A.    17,000.
24                 Q.    And so that's more than 12,000 less
25          participants than the Cornell plans?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 81 of 109

                                    CONFIDENTIAL

                                                               Page 241

1                 A.     Well, according to --
2                        MS. ROSS:        Objection.
3                        THE WITNESS:           According to this
4           data.
5                        BY MR. ROHLF:
6                 Q.     Okay.     And the next --
7                 A.     Again, that's -- you know, again
8           we're -- we're comparing apples and -- we're
9           not comparing apples to apples here.
10                       This -- you know, when -- you have
11          to -- you have to take this -- this information
12          for what it is.        It's -- it incorporates other
13          plans as well.
14                       So you can only you can only rely on
15          it for -- for what it's -- the way it was
16          listed.
17                Q.     And you rely on it to find that
18          Cornell's fees are reasonable, right?
19                A.     I -- I just said I relied on every
20          bit of information I could find.
21                Q.     Okay.     And the next, Northwestern,
22          is listed at 56; is that correct?
23                       56 per participant?
24                A.     Yes.     For four plans.
25                Q.     Four plans and 17 -- 17,500

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 82 of 109

                                    CONFIDENTIAL

                                                               Page 242

1            participants -- 17,500?
2                  A.     Yes.
3                  Q.     So that would be 12,000 less
4            participants than are listed for Cornell by
5            Captrust here, right?
6                         MS. ROSS:          Objection.
7                         THE WITNESS:            That's what the
8            numbers say.
9                         BY MR. ROHLF:
10                 Q.     And the next plan with a lower fee
11           is University of Maine at $69 a head.
12                        Do you see that?
13                 A.     Yeah.      For -- for seven different
14           plans.
15                 Q.     Uh-huh.
16                        With 16,507 participants.
17                 A.     Yeah.
18                 Q.     Is that correct?
19                 A.     Right.
20                 Q.     So here, again, less than what
21           Captrust calculated for Cornell, correct?
22                 A.     Right.
23                 Q.     All right.           And then there's also
24           $77 a head for the University of Virginia; is
25           that correct?

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 83 of 109

                                    CONFIDENTIAL

                                                               Page 243

1                 A.     Yes.
2                 Q.     And that's for?
3                 A.     12 different plans.
4                 Q.     Yep.
5                        And 14,800 participants; is that
6           correct?
7                 A.     Yep.
8                 Q.     And again, that's less -- that's
9           less than half of what Captrust listed for
10          Cornell here, correct?
11                A.     Right.
12                Q.     And most of the other plans in this
13          document are considerably smaller than Cornell,
14          aren't they?
15                       MS. ROSS:        Objection.
16                       THE WITNESS:           According to this
17          data.
18                       BY MR. ROHLF:
19                Q.     So you look -- one of the ones you
20          use is American -- or Captrust uses here and
21          you rely on is the American College of
22          Cardiology?
23                A.     I don't -- I don't think I utilized
24          that data.
25                Q.     Okay.     You didn't use that.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 84 of 109

                                   CONFIDENTIAL

                                                               Page 244

1                        Did you use American University?
2                  A.    I'd have to go back to my report to
3           determine that.
4                        I seem to recall that I had another
5           document other than this that related some of
6           this information different from this.
7                  Q.    So another one for the TIAA pricing?
8                        I think you had some for Fidelity.
9           But I think this was the only 2017 for TIAA I
10          recall.     But we can --
11                 A.    I --
12                 Q.    -- go back and look at your report.
13                 A.    I'd have to go back and look.
14                 Q.    Yeah let's go back to your report,
15          which is Exhibit 282, I believe.
16                 A.    What's the page number?
17                 Q.    It's going to be probably Exhibit 4,
18          is my recollection.            It's in Paragraph 90.
19          It's the page --
20                       MR. ROHLF:         Ethan?
21                       MR. HATCH:         48.
22                       BY MR. ROHLF:
23                 Q.    Page 48.
24                 A.    It's -- it's not Exhibit 4.
25                 Q.    Well, this is a comparison of TIAA

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 85 of 109

                                       CONFIDENTIAL

                                                                          Page 245

1           basis plan --
2                  A.       This is the --
3                  Q.       Exhibit 8.         Excuse me.          I misspoke.
4                  A.       Exhibit 8.         Right.          So...
5                  Q.       Yeah.     Exhibit 8 and 9, I guess.
6                  A.       Okay.     So -- all right.                 So the --
7           yeah.        The document does say what was included.
8                  Q.       Okay.     Now, did you exclude the
9           American College of Cardiology?
10                 A.       No.
11                 Q.       All right.         Well, let's go back to
12          -- did you exclude any of the plans in Exhibit
13          314?
14                 A.       I -- I included the ones listed here
15          in Paragraph 90.
16                          MR. ROHLF:         Okay.       All right.        So
17          let's go back to that, to Exhibit 314 again.
18          Or was it 315?           I think it's 314.                 Oh, no.
19          315.        No 314.     314 is Captrust 0045959.
20                          BY MR. ROHLF:
21                 Q.       And so you used American College of
22          Cardiology with 1,133 participants compared to
23          what Captrust represents is a
24          30,000-participant plan here?
25                 A.       As I indicated, I used every data

                                    Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
                                                                                       Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 86 of 109

                                    CONFIDENTIAL

                                                                   Page 246

1           point I had available.
2                  Q.     That's roughly 29,000 fewer
3           participants, correct?
4                  A.     Than showing on here.
5                  Q.     Okay.     And you also used American
6           University, right?
7                  A.     I used everything list -- everybody
8           listed in my report.
9                  Q.     And American University has 3,762
10          participants, according to this document,
11          right?
12                 A.     Yes.
13                 Q.     So that's almost 25 -- 26,500 in
14          difference, 26,462 to be precise.
15                 A.     I think we went through all this,
16          didn't we?
17                 Q.     We didn't for this one.                We did for
18          other spreadsheet.
19                 A.     Okay.
20                 Q.     And you used Colgate School with 6
21          -- 637 participants; is that right?
22                        MS. ROSS:         Why don't we just
23          stipulate to what he explains in his report
24          rather than take the time to go through all of
25          these.      It's pretty tedious.                And all you're

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 87 of 109

                                    CONFIDENTIAL

                                                                Page 247

1           doing is having him confirm.
2                        MR. ROHLF:         Well, it's my
3           deposition.      So I will ask the questions I want
4           to ask, Nancy.
5                        BY MR. ROHLF:
6                 Q.     So 637 compared to a 30,000 --
7                 A.     Let's go back and see what I
8           included collegiate.
9                 Q.     Do you need the report back, or
10          you've got --
11                A.     Yeah.     I would need to go back and
12          look at the report.           I just want to confirm
13          what I --
14                       MS. ROSS:        What paragraph did you
15          say that was in?
16                       THE WITNESS:           90 --
17                       MR. ROHLF:         I -- it goes into --
18          it's after 91.
19                       MS. ROSS:        No.      It's starts at 89,
20          doesn't it?      Or 88, for that matter?
21                       MR. ROHLF:         Probably not for this
22          exact comparison.          This comparison maybe starts
23          at 89, but it really gets into the details on
24          90 and 91.
25                       THE WITNESS:           This does not

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 88 of 109

                                      CONFIDENTIAL

                                                                Page 248

1           reference -- I don't see any reference to
2           Collegiate School.
3                          BY MR. ROHLF:
4                  Q.      Well, the note below Exhibit 8, you
5           note the schools that you excluded.                And you
6           say you excluded the Kinkaid School and Wofford
7           College from the 2014 comparison, but it
8           doesn't state that you excluded anything --
9                  A.      Well, it does -- well, it does say I
10          -- what I included.
11                 Q.      Well, this says and -- I think it
12          says -- well, we can go to your backup data and
13          look.       I'm fairly certain it still has this
14          plan in.       But we can go -- I can show you the
15          backup data if you want to go there.
16                         Would you want to look at the backup
17          data?
18                 A.      I'm just relying on my report here.
19                 Q.      Okay.     Did you prepare the backup
20          data for these, or did Cornerstone do it for
21          you?
22                         MS. ROSS:        Objection.
23                         THE WITNESS:           Every -- every report
24          was -- was done -- every -- every exhibit on
25          here was approved by me.

                                   Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 89 of 109

                                    CONFIDENTIAL

                                                                Page 249

1                        BY MR. ROHLF:
2                 Q.     Okay.     Let's see if I can streamline
3           it a little bit.
4                        Is it safe to say that all -- a
5           number of these plans that are in Exhibit 314
6           have tens of thousand less participants than
7           the Cornell plans?
8                 A.     That's a true statement.
9                 Q.     Okay.     And as we discussed earlier,
10          all else held equal, participant count matters
11          a lot to pricing, doesn't it?
12                A.     It's a -- it's a factor.
13                Q.     And do you know the specifics of the
14          services TIAA provided to any of the plans
15          listed in Exhibit 314?
16                A.     There was no way to know that
17          information.
18                Q.     Okay.     And I think additionally in
19          Exhibit 8 you rely on benchmark data that
20          Cammack produced for Columbia; is that correct?
21                A.     Yes.
22                       MR. ROHLF:         All right.      And I'm
23          going to share with you, and this is going to
24          be Exhibit 316.        It's going to be document
25          Cornell 029338.

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 90 of 109

                                    CONFIDENTIAL

                                                               Page 250

1                        (Deposition Exhibit 316 was marked
2           for identification.)
3                        BY MR. ROHLF:
4                 Q.     And I'll just ask you do you
5           recognize this document?
6                        And go ahead and answer whenever
7           you're ready.
8                        MS. ROSS:        Well, I think you
9           mischaracterized the document, if I have it.
10                       THE WITNESS:           This is a -- this is a
11          letter from TIAA?
12                       BY MR. ROHLF:
13                Q.     Yeah.     And then I think you go on
14          into a comparison, which -- it's my
15          understanding this was produced in another case
16          and then given to you for this case.
17                       My understanding is the letter was
18          combined with this chart that was compared by
19          Cammack.     And that's -- it appears to be what
20          you represent in your -- your report.
21                A.     Right.
22                Q.     So do you have any reason to believe
23          this wasn't prepared by Cammack and was
24          prepared by TIAA?
25                A.     The letter is from Deborah Meyers at

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 91 of 109

                                   CONFIDENTIAL

                                                                   Page 251

1           TIAA.
2                  Q.    And do you know is the -- was the
3           comparison conducted by Cammack?
4                        MS. ROSS:         Well --
5                        MR. ROHLF:         Let's go -- let's go
6           off -- let's go off for just a second, Nancy.
7           And we --
8                        MS. ROSS:         Okay.
9                        MR. ROHLF:         -- can discuss this.
10          You produced this document.                    I know who
11          prepared it, but I can't go into who prepared
12          it in this case.
13                       And so if you want to argue about
14          who prepared it, we can.               But he states in his
15          report it was Cammack.              It was Cammack.
16                       But I can't go into what I need to
17          do to prove that it was Cammack because it's
18          from another case of yours that you shared in
19          this case.
20                       MS. ROSS:         Well, does he state in --
21                       THE WITNESS:           If we state --
22                       MR. ROHLF:         He states in his
23          report --
24                       THE WITNESS:           If we state it --
25                       MR. ROHLF:         -- that it was from

                                Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
                                                                                  Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 92 of 109

                                    CONFIDENTIAL

                                                                   Page 252

1           Cammack.
2                          THE WITNESS:         If I states it's from
3           Cammack, then --
4                          MS. ROSS:       Then we'll -- that'll --
5           that'll be the assumption here --
6                          MR. ROHLF:       Okay.
7                          MS. ROSS:       -- for purposes of this
8           deposition.
9                          MR. ROHLF:       Okay.          All right.
10                         So can we go back on now?               Or did we
11          ever --
12                         MS. ROSS:       We didn't --
13                         MR. ROHLF:       We never went off?
14          Okay.       All right.
15                         BY MR. ROHLF:
16                 Q.      And you relied on this -- this chart
17          here in preparation of your report, correct?
18                 A.      I did.
19                 Q.      And how did you --
20                 A.      But -- but --
21                 Q.      -- gain access to this document?
22                 A.      It came through Cornerstone.
23                         MS. ROSS:       That's sufficient.
24                         BY MR. ROHLF:
25                 Q.      And then it lists Columbia

                                Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
                                                                                  Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 93 of 109

                                    CONFIDENTIAL

                                                               Page 253

1           University and then A through K.
2                        Do you see that?
3                 A.     Where -- where are you?
4                 Q.     On the chart that says "Client
5           Financial Comparison."
6                 A.     Yes.
7                 Q.     Okay.     And it list Columbia and then
8           Clients A through K; is that right?
9                 A.     I can't see an A through K.            But
10          I -- I -- I got it.           I had to make it smaller.
11                Q.     All right.         Were you provided a key
12          to this at all?
13                A.     I'd have to go back and review my --
14          my -- my notes.
15                Q.     Okay.     Do you know the identity of
16          any of the plans that are listed as A -- by the
17          initials -- the letters A through K?
18                A.     Again, I want to go back and review
19          my notes.
20                Q.     Do you know if any of them were
21          subject to ERISA?
22                A.     Same -- same answer.
23                Q.     Okay.     Do you know when they last
24          negotiated with TIAA?
25                A.     I -- I -- I only have the

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 94 of 109

                                   CONFIDENTIAL

                                                               Page 254

1           information provided to me.
2                  Q.    Okay.     Do you know when they last
3           conducted an RFP?
4                  A.    I only have the information
5           provided.
6                  Q.    Do you know if they have multiple
7           vendors or a single vendor?
8                  A.    I do not.
9                  Q.    Do you know if they have
10          per-participant caps on their pricing?
11                 A.    I -- this is the data I had.
12                 Q.    Did you do anything to check or
13          validate Cammack's data here?
14                 A.    I had no way of doing that.
15                 Q.    How do you know it's reliable then?
16                 A.    I know Cammack is a -- is an
17          organization that does a lot of this work.                   I
18          have no reason to question that it's accurate.
19                 Q.    Now, I think we discussed earlier
20          that New York University was a client of
21          Cammack at this time?
22                 A.    Yes.
23                 Q.    And I think you list in your backup
24          data, when you were discussing NYU as a basis
25          point, of NYU's plan as being 16?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 95 of 109

                                   CONFIDENTIAL

                                                                Page 264

1           September 3rd, 2009, wasn't it?"
2                        And he says:          "I believe this is
3           accurate."
4                        And then they show an exhibit.
5                        He says:       "Is this the RFP?        It says
6           request for proposal dated September 3rd, 2009.
7           So it was actually issued on September 3rd,
8           2009, not the date you state in your
9           declaration, July, right?               Can we look at the
10          page of the document."
11                       And there's a number of colloquy
12          with the Court.
13                       If you go down at Page 174, he says:
14          "I can't explain the inconsistency.                I agree
15          this looks like the RFP."
16                       Do you see that?
17                A.     Yep.
18                Q.     So Mr. Rezler was wrong about the
19          date of the RFP in his declaration?
20                       MS. ROSS:       Objection.        Absolutely
21          you cannot take this out of context and ask him
22          to formulate an opinion by showing him three or
23          four pages.
24                       I'm looking at page No. 11 -- 1174.
25          Okay.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 96 of 109

                                    CONFIDENTIAL

                                                                    Page 277

1                        THE VIDEOGRAPHER:                  We're going back
2           on the record.
3                        This is the beginning of Media Unit
4           No. 6.
5                        The time is 3:43.
6                        You may proceed, Counsel.
7                        BY MR. ROHLF:
8                  Q.    All right.          So switching here a
9           little bit to Exhibit 2 of your report, you
10          rely on some data from TIAA on their top 200
11          clients.
12                       MR. ROHLF:          Can you -- can you share
13          his report with him again.                  282, Ethan.
14                       It's not Exhibit 2.                  It's Exhibit 3
15          probably.      No.     Exhibit 4 probably.              No.     It's
16          in here somewhere.            Actually I remember where
17          it is.
18                       It's Exhibit 7.              Excuse me.      It's on
19          Page 47.
20                       THE WITNESS:            Yes.
21                       BY MR. ROHLF:
22                 Q.    And here you relied on some data
23          that TIAA provided regarding their top 200
24          clients; is that correct?
25                 A.    That's correct.

                                 Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
                                                                                    Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 97 of 109

                                   CONFIDENTIAL

                                                                 Page 278

1                  Q.     Did you do anything to verify or
2            check this data?
3                  A.     No, I had no way of doing that.
4                  Q.     All right.          Do you know who the top
5            200 clients of TIAA are?
6                  A.     No.
7                  Q.     Do you know what their participant
8            counts were?
9                  A.     I would assume they're large.
10           They're top 200.
11                 Q.     Okay.     Do you know what their
12           fiduciary process was?
13                 A.     Their -- I --
14                        MS. ROSS:         Objection.
15                        THE WITNESS:           No.       I had no idea
16           what their fiduciary process was.
17                        BY MR. ROHLF:
18                 Q.     Do you know whether they were
19           subject to ERISA?
20                 A.     I -- I only know that these are the
21           top 200 clients of my -- you know, I included
22           my footnotes -- my note -- excuse me --
23                 Q.     Okay.     Do you know -- sorry.             I'm
24           having a moment here.
25                        All right.          Do you know what

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 98 of 109

                                   CONFIDENTIAL

                                                                Page 279

1           services TIAA provide all of these clients?
2                 A.     No.   But I can say that TIAA service
3           -- general service requirements for large plans
4           is fairly consistent.
5                 Q.     Now, I think we may have touched on
6           this before, but to lay a foundation a little
7           bit where we're going, the only comparisons you
8           considered in your report were of higher
9           education plans; is that correct?
10                       MS. ROSS:       Objection.        Asked and
11          answered.
12                       THE WITNESS:          Yes.
13                       BY MR. ROHLF:
14                Q.     And you only looked at the fees
15          those plans were paying to TIAA and Fidelity,
16          right?
17                A.     Again, and the rationale for that
18          was that TIAA and Fidelity dominate the
19          marketplace for like plans providing like --
20          like services.
21                Q.     Did you look at any 403(b) plans
22          outside the higher education space?
23                A.     I had no information on 403(b) plans
24          outside of this sector receiving -- that are in
25          a similar situation.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 99 of 109

                                    CONFIDENTIAL

                                                               Page 283

1                 A.     Okay.     This is a 2018 document of --
2           noting their recordkeeping fees of $41.
3                 Q.     Per head, right?
4                 A.     Per head, per -- per year.            It
5           doesn't -- I don't have any information with
6           regard to whether they have annuities or the
7           specific services being provided directly to --
8           to employees.
9                 Q.     Well, in the plans that you looked
10          at, you didn't know the services that they were
11          being provided either, did you?
12                A.     I did not.
13                Q.     And you don't know for certain
14          whether they have annuities, do you?
15                A.     The -- to the extent they were with
16          TIAA, then TIAA indicates that I believe
17          90-some percent of their plans have -- have
18          some costs.
19                       So yeah, I think I do know when
20          those top 200 that they have annuities.
21                Q.     Okay.     Now, do you know how many
22          participants are in the Trinity Health plans?
23                A.     I -- I do not unless it's in here
24          somewhere.
25                Q.     Okay.     Well, I think the fee

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 100 of 109

                                  CONFIDENTIAL

                                                              Page 286

1                        BY MR. ROHLF:
2                  Q.    Okay.    And as we just discussed,
3           Trinity Health was paying 41 a head in 2018?
4                  A.    That's what this document indicates.
5                  Q.    Do you remember what your
6           calculation was for the Cornell plans in 2018?
7                  A.    It's -- let's -- let's go back and
8           look at the document.
9                        MR. ROHLF:        All right.     Can you get
10          his fee worksheet up again.
11                       THE WITNESS:          For Fidelity, which is
12          more -- more comparable, if we look at the
13          Fidelity total --
14                       BY MR. ROHLF:
15                 Q.    Well, what's the TIAA total?             I mean
16          they're --
17                 A.    Well, let's look at the Fidelity
18          total first.      And it's $38.
19                 Q.    And what's the -- what's the TIAA
20          total?
21                 A.    The TIAA total is $59.
22                 Q.    Okay.    So 18 more.
23                 A.    Different services and would be my
24          expectation.
25                 Q.    Okay.

                               Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 101 of 109

                                      CONFIDENTIAL

                                                                Page 290

1                          MS. ROSS:        Objection.
2                          THE WITNESS:           I -- I know what was
3           related to me.          But it was the organizations
4           that provided the information.
5                          BY MR. ROHLF:
6                 Q.       What was related to you by the
7           organizations that provided you the
8           information?
9                 A.       That those were the recordkeeping
10          fees.
11                Q.       Okay.     But you don't -- but you
12          don't know if they included services that are
13          included for what Hewitt provide Nike here,
14          right?
15                A.       Right.      All -- all I know here is
16          that Hewitt was paid $455,000 for some services
17          to the plan.
18                Q.       Okay.     Well, let's go down to the
19          auditor's report.
20                         And it says -- if you look at Page 4
21          of the auditor's report on -- in the notes,
22          under the Note 1 and general, second paragraph
23          says:       "Northern Trust Company or Northern
24          Trust, the trustee, and Hewitt Associates, Aon
25          Hewitt, or recordkeeper, is the recordkeeper of

                                   Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 102 of 109

                                  CONFIDENTIAL

                                                              Page 293

1                       MR. ROHLF:        Can you share his fee
2           worksheet with him again.
3                       BY MR. ROHLF:
4                 Q.    So for 2010 -- oh, sorry.
5                       Do you have it back up?
6                 A.    Yep.
7                 Q.    All right.        Let me get my thing --
8           is this -- no.      I got it.
9                       So you have 2010 155; is that right?
10                A.    Correct.
11                Q.    So that's 120-some dollars more than
12          what Nike was paying; is that correct?
13                      MS. ROSS:       Objection.
14                      THE WITNESS:          That was -- that's the
15          calculation.
16                      MR. ROHLF:        Okay.
17                      THE WITNESS:          But I -- I will note
18          that I -- I have not seen any comparable higher
19          Ed plan pay anywhere near that level of fees in
20          2010, nor did I see any data from the
21          plaintiff's experts that demonstrated idea that
22          level of fees by a higher education
23          organization either.
24                      BY MR. ROHLF:
25                Q.    And the difference would be the

                               Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 103 of 109

                                    CONFIDENTIAL

                                                                Page 294

1           annuities in the high touch education services?
2                        MS. ROSS:        Objection.
3                        THE WITNESS:           It's -- it's
4           everything around it.             It's the -- it's the --
5           the 403(b) plans.          It's the -- it's the -- it's
6           the multiple plans.           You got two plans, not
7           just one.     You've got the service model.
8           You've got annuities.
9                        And there's a lot more complexity
10          to -- to making that analysis than just say
11          Nike is paying 29 and --
12                       BY MR. ROHLF:
13                Q.     Well, do all those differences make
14          it five times more expensive to recordkeep?
15                A.     I can't answer that question.
16                Q.     All right.         Have you ever heard of
17          New Albertsons Grocery?
18                A.     I -- I've heard the name.             I'm not
19          -- they're not -- they don't operate in my area
20          of the country.        I don't --
21                Q.     Do you know if they have a 401(k)
22          plan?
23                A.     I have no reason to know what plans
24          they have.
25                Q.     Okay.     Do you ever recall advising

                                 Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 104 of 109

                                  CONFIDENTIAL

                                                              Page 295

1           them when you were at Mercer?
2                  A.    No.
3                        MR. ROHLF:        All right.     Let's look
4           at their 2016 Form 5500.
5                        This is going to be Exhibit 324.
6                        (Deposition Exhibit 324 was marked
7           for identification.)
8                        THE WITNESS:          Okay.
9                        BY MR. ROHLF:
10                 Q.    Do you have Exhibit 324 in front of
11          you?
12                 A.    I do.    Indicates they -- it's a
13          401(k) plan again.          It indicates it has 30,700
14          participants.
15                 Q.    All right.        If you go down to
16          Schedule 3, there's no one receiving indirect
17          payment?
18                       MS. ROSS:        Schedule 3?
19                       MR. ROHLF:        Schedule C.     Excuse me.
20          I misspoke.
21                       THE WITNESS:          I don't see any
22          reference to indirect payment.
23                       BY MR. ROHLF:
24                 Q.    Okay.    And -- and if you go down to
25          the direct payments, is Fidelity listed there

                               Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 105 of 109

                                   CONFIDENTIAL

                                                                 Page 298

1                          MS. ROSS:      Objection.
2                          THE WITNESS:        Based on your
3           assumption that I can't verify.
4                          BY MR. ROHLF:
5                  Q.      Okay.   And that would result in a
6           30.93 per head recordkeeping fee.
7                          Does that sound about right?
8                          MS. ROSS:      Objection.
9                          MR. ROHLF:      30.94.         Excuse me.
10                         MS. ROSS:      Objection.
11                         THE WITNESS:        For -- for 2016 --
12                         MR. ROHLF:      Yep.
13                         THE WITNESS:        For a 401(k) plan with
14          a different situation.
15                         BY MR. ROHLF:
16                 Q.      And it's considerably less than
17          Cornell was paying TIAA in 2016, right?
18                         MS. ROSS:      Objection.
19                         THE WITNESS:        Considerably less.
20          But again, it's -- it's so -- it's a one --
21          it's a one-recordkeeper situation for a 401(k)
22          plan.       It's a -- it's not apples to apples.
23          And I don't know that that's all the revenue.
24                         BY MR. ROHLF:
25                 Q.      Okay.   But you don't know if the

                               Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
                                                                                 Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 106 of 109

                                   CONFIDENTIAL

                                                               Page 299

1           comparisons you're looking at in the Captrust
2           or Cammack documents are apple to apple either,
3           do you?
4                       MS. ROSS:        Objection.
5                       THE WITNESS:           I -- I -- I know that
6           it was provided to me as -- as being relevant
7           information.
8                       BY MR. ROHLF:
9                 Q.    Okay.     Have you heard of Regions
10          Financial or Regions Bank?
11                A.    I've heard of them.
12                Q.    Do you know if they have a 401(k)
13          plan?
14                A.    I -- I do not.
15                Q.    And I think you said earlier that
16          Mercer provided recordkeeping services when you
17          worked there; is that correct?
18                      MS. ROSS:        Objection.
19                      THE WITNESS:           Mercer did provide
20          recordkeeping service, yes.
21                      BY MR. ROHLF:
22                Q.    Do you know if Mercer was Regions'
23          recordkeeper?
24                A.    I have no knowledge of that.
25                      MR. ROHLF:         All right.      Let's look

                                Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
                                                                                Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 107 of 109

                                  CONFIDENTIAL

                                                                  Page 304

1           Fidelity.
2                  Q.    Okay.
3                  A.    And again, I -- I will relate this
4           is completely different service model,
5           completely different plans.                   Don't have
6           annuities.     This is truly apple to oranges.
7                  Q.    Well, does it cost four times as
8           much to recordkeep an annuity?
9                  A.    I -- I don't have enough information
10          from those plans.         I don't know anything about
11          those plans to -- to make that kind of
12          comparison.
13                 Q.    But to the other comparison of plans
14          in your report, we --
15                 A.    I was --
16                 Q.    -- we talked about you didn't know
17          anything about those either, did you?
18                 A.    But -- but --
19                       MS. ROSS:        Objection.
20                       THE WITNESS:          Yeah.        But again, I
21          was trying to demonstrate the -- the range of
22          fees that different organizations pay and --
23          you know, for -- different universities paid
24          for 403(b) administration.
25                       BY MR. ROHLF:

                               Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
                                                                                 Exhibit A
     Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 108 of 109

                                    CONFIDENTIAL

                                                                 Page 323

1                 A.     Yes, I do.
2                        MR. ROHLF:         Objection to form.
3                        BY MS. ROSS:
4                 Q.     Okay.     Did the number of
5           participants affect the relevance of this
6           exhibit in forming your opinion?
7                        MR. ROHLF:         Objection to form.
8                        THE WITNESS:           My intent with this
9           information was -- was simply to show a range
10          of what fees different higher education
11          organizations pay and how Cornell fit within --
12          within that range.
13                       BY MS. ROSS:
14                Q.     Okay.     Did the number of
15          participants play any role?
16                       MR. ROHLF:         Objection to form.
17                       THE WITNESS:           It didn't -- it didn't
18          -- it didn't play a role in the fact that --
19          that the range exists among different higher Ed
20          organizations.
21                       MS. ROSS:        Okay.       Okay.   An, in
22          fact, let's look at Paragraph 90 of your
23          report.     I think it's where you refer to this
24          particular spreadsheet.
25                       Anybody have the page that

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
                                                                                 Exhibit A
      Case 1:16-cv-06525-PKC-JLC Document 364-1 Filed 11/06/19 Page 109 of 109

                                       CONFIDENTIAL

                                                                   Page 333

1                            DEPOSITION REVIEW
                        CERTIFICATION OF WITNESS
2
                  ASSIGNMENT REFERENCE NO: 3028112
3                 CASE NAME: Cunningham, Casey, et al. v. Cornell University,
        et al.
                  DATE OF DEPOSITION: 10/18/2018
4                 WITNESS' NAME: Glenn Poehler
5                 In accordance with the Rules of Civil
           Procedure, I have read the entire transcript of
6          my testimony or it has been read to me.
7                 I have listed my changes on the attached
           Errata Sheet, listing page and line numbers as
8          well as the reason(s) for the change(s).
9                 I request that these changes be entered
           as part of the record of my testimony.
10
                  I have executed the Errata Sheet, as well
11         as this Certificate, and request and authorize
           that both be appended to the transcript of my
12         testimony and be incorporated therein.
13         _______________           ________________________
           Date                      Glenn Poehler
14
                  Sworn to and subscribed before me, a
15         Notary Public in and for the State and County,
           the referenced witness did personally appear
16         and acknowledge that:
17                They have read the transcript;
                  They have listed all of their corrections
18                in the appended Errata Sheet;
                  They signed the foregoing Sworn
19                Statement; and
                  Their execution of this Statement is of
20                their free act and deed.
21                I have affixed my name and official seal
22         this ______ day of_____________________, 20____.
23                      ___________________________________
                        Notary Public
24
                        ___________________________________
25                      Commission Expiration Date

                                    Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
                                                                                 Exhibit A
